                                   Case 1:18-cr-03989-WJ Document 102-1 Filed 08/31/21 Page 1 of 18


q.;4i                                                                             RETEIVE
                                                                                        .iut   03     2016
                                   lIi THE UITI'TEO STATES OISiR]CT     COURT                                     1
  (                                                                              u-s-AIrontft's ottlc
                                                                                                        tS
                                       FOR IHE DISTRICT OT IIEW MEXICO                  A!0uacrquo.               2

                                                                                                                     3
                 IN RS: AILISTER            oUINTANA

                                                                                                                  5

                                                                                                                  6

                                                             BEAI{ a Assoc's. tNc.                                1

                                                            GRANO JURY MATLRIAL                                   I


        10                                                                                                       10

        11                                                                                                       11

        12                               IRANSCRIPl    O' PROCEEDINGS                                            l2
                                                    MalLer 15
        13                               June 13,2018                                                            13
                                           10:38 a,m.
        11             fesEimony of Benny Collins, Aileen Kutch, Matther                                         l4
                           Martines, Harley Hoiladd 6 Jene6sa vigil
        15                                                                                                       15

        16
                 BE    FORE:       Th€ Fedetal Grand Jury
        17                         Albuquerque, NeH Mexlco                                                       17

        18                                                                                                       18

        19                                                                                                       19

        20                                 .CPPEARANCES                                                          20

        2t       For the United           States    of AFerica:                                                  2l
        22                 MR. JOSEPH SPINDLE
                           Assi3tant u.s. At!orney
                           Dlstrict of New ilexico                                                               23
                           201 ahird street, Northsest, Suite            900
                           A.lbuguerque, New l.lexico 87102                                                      24

                  {   61.0N-AM)                                                                                  25

             \.\Nr.t lf r,ltl( l                                                            Itu\ trI( ]:
                                                                                                    (                    sL\ll1I(,El(a-
                                                                                 r[ 'l]ni s\\' \rr. nirr
             ll'r lir Mila, sdk llir
                                            REAN                                   ,\l[q(xtk, XItxtl0!
                                                                                             thi) atrotrt
                                                                                                                         t,9 h tu), sM ll0
                                                                                                                         sr,,hfi, sl, 87Il                     REAN                                     !,l l1nrl\\\.\!k lr;l)
                                                                                                                                                                                                          llhsstnlh'\Il3;10!
                                                                                                                                                                                                                  t.lli 3 tr!ta I
             lt\s rlr, $&o rr!              KlassocrArEs*                              I \\ r,ilir I r!, rry             f\\ ilrn 8t!Bz                        KlassocrArEs,"                                r.!\ ilrr st19tr!

      U.S. v. Allister Quintana                    laBffi
                                                                                             I{I)ffi
                                                                                i {d: lrtlBs'bn.rn'
                                                                                                               U.S. v. Allister Quintana                           l-l Hr,H                                       l@w
                                                                                                                                                                                                        ,{dI dtlrBBa.16




         I
         2

         3

         4                                                                                                       4

         5                                                                                                       5                                 MR. COILINS: You guys a.e a lcL oI people

         6                                                                                                                                                         BENNY COLLINS,

                                                                                                                 1                       nff,er having been flrst duly srorn under o.:th,
         I                                                                                                       I                       uas questioned and tesEified as follows:
         9                                                                                                                                                          EXAMINAT I   ON


        10                                                                                                      10           BY     l,F.      SPI^"DLE:

        11                                                                                                      II                       O.        Cood      morning, Benny.          H6w   aro yori
                                                                                                                t2                       A.           I 'm good.
        1l                                                                                                      13                       0.        Eenny, did you -qe! a subpoena to be here
        14                                                                                                      1{           today?
        l5                                                                                                                             Yes, I did.
                                                                                                                                         A.
        l6                                                                                                                        O. And you undersLand you are.iurrer!ly                                 nc,!

        17                                                                                                      1'7          the target of this investigatlon?
        18                                                                                                      I8                     Yes, sir.
                                                                                                                                         A.
        l9                                                                                                                        o.   oo you lnders!anci lhat lhe!e ere currenily
        20                                                                                                      20           no claimi thaE yor did anythirg vaonq?
        21                                                                                                      z7                       A.           Yes, 3it.
                                                                                                                                         O.        !-nd dc you undeastand you aEe cullentiy
        23                                                                                                      ?7           under oath?
                                                                                                                24                       A.           Yes.

        25                                                                                                      25                       0.           And you understand You                       the !ruth?

             s_\sla   K.)*i(t                                                              Il \lN0ltl(1
                                                                                 !,1 'lhil \1t'. S(k lri{,
                                                                                                                         r \st\    t!: ( )tll(a:
                                                                                                                                   lliFl. \uk I ll,
                                                                                                                                                                                                 GOVEHNMENT
             lll,brMal.sui( ll0                                                    .{biunlu.lll       i:l0l              l19 LBr                                                            I
             $0 tt,$lx7nn                                                                    G)l rfrqrrl
                                                                                                                                                                                            I          EXHIBIT
             t \\ ali;r I llr (r!

      U.S. v. Allister Quintana
                                            mfus'-"                              .r'd
                                                                                               r*l)sw
                                                                                          iJnahq.rrxl(ir
                                                                                             4467              U.S. v. Allister Quintana
                                                                                                                                                                                            a
                                                                                                                                                                                            o
                                                                                                                                                                                            (,
                                                                                                                                                                                                           I
                                                                                                                                                                                            zU
                                                                                                                                                                                         o
                                      Case 1:18-cr-03989-WJ Document 102-1 Filed 08/31/21 Page 2 of 18


       I                      A.           Yup.                                                                                                    1           r,!?
    2                         0.           Oo you undersland           that     jf     you do not telll                                            2                     A.               I wog]on't kno*.
                    thc     truth          to the Grand Jlry,           yoo may be chargeC ind                                                     :                     e.               Do you knod thar his middle        name   js f,6n:rg?
       {            con!i.ied              of perlury,         obstructioo       ol     justice,                                                   4                     A.               Al-Liste! Danzig crowle\'?
    _5              en:ering           ,a1se         stalements.     each of which               is                                                5                     O.               No, I'm sorry; AIiiste, Ddn;i9 0uiri!ana?
       a            punishable                bv up to fivP        l/ears     in prisoo?                                                           6

                              A-           Yes, si r-                                                                                              1                     O.               Does he go by "Crovley" sometimes?
                              O.           )o ycu understand           that     you may rcfuse                    io                               I                     A.               He calls himself Crouley.         lt's a p.etty
       t)           an:!er          any queslicas:hac               would incrlminate                  you?                                        5           evil rane his daci gave him. Il's                         pre!t!, aufu1.
  i!r                         A.           Y€s, sir,                                                                                          10                    C, Related to AIel5rer Crowley, the                             i.nfamous

  tl                          O.           B€rny,       do yos know sonebocy by the nase of                                                   11               $atanist from the early 20th Century?
  1'?               Al Iisler          0uinlarra?                                                                                             1:                         A.               Yes   .


  1,j                         A.           Yes,      i do.     Her3 ore of Fy best                triends.                                    1:                         O.               Benny weve you arresEed in ou]ce on
  11                          O.           tlo,    long have you knoun A11j-s!er?                                                             14               -lanuary 22nd of 2018?
  i3                          A.           I met him uhen I !as,               1ike,     te.,,        mayire                                  15                         A.               Yes, I sas-
  16                nine      --     ,hen         ,e were klds-                                                                               16                     0.  Arourd LhaE Eine oeriod ,as Aiiister                                  io
                              0,           And da yox kno* if           Allistar         has at                                               il               jail, as well?
  )'a               Ins!aq!am              accoun!?                                                                                           18                     A. tes, he {as in Lhere when I 90! in. I 9or
  1'                          A.           He has an Inslagran,               yeah,     :haa he talked                                        it               throrn in ior domestic violeice,
                    to his          girl       friend     ,iah.     He conversed          vith         he! over                               2a                     a.  Ycu were rele3sed frgft jail on January flsa
  21                rt.                                                                                                                       21               o:     2018?
  22                          C-           Is hi3       name   on Inslagran 0anzi           '3    crerl€y?                                    22                         A.               Yes.

                              A.           9ersoaa.l,1y, I can't have Ins!agran cuz ry                                                        23                    O, And you bailed Aliister.rut   the oax! day,
  ;:a               gi.irs          insecure. so 1 souldt'i Lno*.                                                                             24               !hr.h rcrIC lebruary 1st, o:2ei8.
                              a.       '/cu're not gure ,hat hl5 Ins!agram aacounr                                                                                  A, l4y frienc. goHald, baileC ile ouL, and Lhet
            51St.r      lli()Eltt
                lll)tbr ltu,\,sdl. lll)
                lnu lr. Nll 8;irl                       REAN                                                 .l:tjili$:,rl                                 s.lJf r tlt ( rR( 1:
                                                                                                                                                           I lll lin lirrsub      I r()             )EAN                                  't:rifl\:iiilltl
                f\\ rio) 3 l3!tt2
                                                        BUISSOCIATES*   ,"iffii#l                                                                          (.ol r31!lr 0
                                                                                                                                                                                                    Klass0crArEs"  ,,'H#;li
U.S. v. Allister Quintana                                la ffi,Inr .*,,"i168,",' .-
                                                                                                                                            U.S. v. Allister Quintana                                la ffiJ94' ,,n 'il!ii6{..r,,n




            1         the next day 1 baiIeC him out.                                                                                                   I         see her.                  She stayed at my house. l{e seren'!
            2              O. ffhcn you say "hin" yor                            mean     FAllis"e.".                                                  2         supposed to be together, buL ee hid Eehind Lhe 1as,
            3                   A-            Ies.                                                                                                     3         ard she slayed at my house, and everyday sloce ue've
            4              O.                 You eenL !c Allisierrs             house rhat day ycu                                                    4         been ar ny hon and dad's.
            5         bailed him our?                                                                                                                  5                   O.              So you didniL stay at Allistet's         ve.y lare
                           A. Yeah, eirh Chelyl.                                                                                                       6         on the nlght                       february lst?
                                                                                                                                                                                              'f
            1              A. And cn Februaly 1si of 2018, ras rhere                                                                                   l                   A.              i'd say i.t eas about 11:30 to 12,00 by rhe
            I         a:y!hinE unusuaL aboli h:s house?                                                                                                8         tine I 1ef!.
            9              A, .tus! bottles -- like, aI3ohoI botales,                                                                                  9                   o.              P.M.?
       10             lrash bags. Tha!'s ir.                                                                                                       10                       Yeah. lry q.irl ,as *i.od of lEtoxicBled,
                                                                                                                                                                           A-
       11                       D.id you noEice --
                                0.                                                                                                                 11            She ,a9, like, Ccne pick me up. Add I picked tler                                     up
       '.2                      -- from previous parties he had.
                                A.                                                                                                                 12            aod rent home.
       i3                  O. Did you noLice any u.usual snells, or blood                                                                          1l                 O. Oo the nLght of tebruary lst, did you
                      or anything like rhat?                                                                                                       14            notice aoything unusual in Alllsterrs house?
       :5                       A.            No. The:e xas noihiEq rhe day I was !h.re.                                                           15                 A. No. They ,ere ju3t drj.nking, hln arC
       i6                       a,            On Februaly 1st o! 2C18.                                                                             16            che.yl,
       '.i                      A.            Yeah.                                                                                                17                 O, Nor, A]. stelrs blrahday is aroutd the
       18                       O.            DiC Al::ste!        sant you rc drink ri.th                    hjm                                   18            beglnning of febluary, li.ghr?
       19             l!:at     nighE?                                                                                                                                     A.             Yes,
    20                          A-            He wanled to drink uith hih, bcr I was                                                               20                 0. Noe, on Alllster,s blrrhday did he ge! in                                            a
    27                suppcsed !o 90 3ee my baby's fiama, my daugi,ter.                                                                            2t            fight wlth soaebcdy daned ?ravis ltooiand?
    22                Wen! Lo go see her, and lher my other --                                   my                                                                   A. the onLy reason Fhy I kfie{ he 9o! in a
    )3                gi.lf:ie.d,                 Lhe ooe I gor a DV {1Lh -- I rasn'E                                                              23            fight f,as because the day I seen llarlen and then,
    :4                supposed ro be Hith her.          I sasn,t supposed ao see                                                                   21            rhey FLcked me up -- they shoBed picaures cf hin alt
    25                her.          I sas Jnder cour! o!de!, and I s!i1.I      to                                                                                bLoody,
                                                                          "ent
                                                                                                                           \l r)!!:c I
                                                                                                                                \|f,_                       l\\l:{ trt_ ot}l{ t                                                                     v,\t\ ()f!J( t_
                 ll! hqlldo,!or(       llrr
                                                        REAI\I                                               sl   lluilN\l',_Ss0.rrfi,
                                                                                                              .\l$u{0.rtr..     \}l x;(rl
                                                                                                                           (7r;l aBJlor
                                                                                                                                                            lllrrail{r.s,nk ro
                                                                                                                                                                                                    REAI{                                 3)r l,!nl l\1-.i'&. lijlxi
                                                                                                                                                                                                                                           \r[o{u!'r8,. \V x:l{r!
                                                                                                                                                                                                                                                     tiirx s Er tlr
                                                        ldilassocrArEs,-                                           l.\-\   tnt|*(r9lll
                                                                                                                           lmw                                                                      EIASS0CrAIES,"                               L!\ dlt, 3 $,         t9!
                                                                                                         ,   {"rii,ilnrUstr.r.n{n                                                                                                                    l.@k9,
l-J.S.      v. Allister Ouintana                                                                                                            U.S. v. Allister Quintana                                   I   I   ratus€                (   fr   il' nJ!,-[i.$,"!r,.d,
                                                                                                                                                                                                                                                       4472
                                   Case 1:18-cr-03989-WJ Document 102-1 Filed 08/31/21 Page 3 of 18



        I                    a.            Ani so.ld              thal          be Tlaris             Howldnd?                                                    I                       O.          Tira: :s befcre                   you bailed          him out cn

                             A.            Y.,os .                                                                                                               2            Februar-v 1st:

        3                    C.            wno is I!avis                      Ho?1dnd?                                                                           3                        A.          leah,         .ha:rs        (hen we v€re               in jaii.

        4                    A.            Rol)ii         aenj.dicr's                st€pson,          I:hink.                                                   4                        0.          Orr aebruary               2r.d cf 2018,             you picLed                 Lp

                             C.            He is a quy lirat                         Iives      in OuIce,           ds rcil?                                     5            Allisre.             and a qry by the nane of Andres Bedujn?

        6                    A.            I iever              knew Lhe q)y p€rsonal1y,                            bul he was                                   6                        A.          In my Ford trock,                     in pagosa Sp;inqs-

        1        AlIlster's                  causia.              suppcsedly                  s!ets     fron      a de.t             of                          1                        O.          Iou picked             hjE up:n              Pagosa sprinqs?

        I        ce.ds.             -q11ister              Fas 3upposed to gei baiIeC                                    ou!.         ile                        3                        A.          Aber!         5:00 lh;l            ire wanled me to go !p.                              He

        9        (as s:!tin9                   in jail            since             Chrisimas,          oa ilh3tever.                                            9            said        he Fas stranded,                        i:     was him,          Cheryl,             Aleen         anC

   10            A.d lheo nis                     deck oi cards                      was qeEling              shufflei                                                        Andler.              I toIJ           him I uould             pick      him uF.             1 1ef:

   11            belwaer            people.                lr- ende.l up tirh                    Trevis.            Travis            was                       11            aboua 6:i0,                 l:00.         Got up the!e.                     My truci             go€s v=r!'

   1?            suppose.l to ball                         hjn ou!,                 and never did.                                                                            s1oil,           so I qot sp there,                       picked       him uP.

   I3                        A"            You bailed               hin out?                                                                                    I3                                    And bafore             I goL there,                 Clreryl        was, like,

   t4                        A.            when I was io jail,                           I resenber              Al1i.s!er                                      14            can you pick                   me up --            me and Aleen'                   And ny

   15            Eaiking            ibout,                                     Allister          ard Bolald               Bere,                                 15            gi!lfrieid                 goL 3n !te              pLone rlght              aray and reiaed

   16            1i.ie,           "1esh,          tseilny, wh€c ysu ge! out,                              you should                 qo                         76            ba!k,            "l{e'!e       f,ct    a damn !axi.                  ae're         nct going              !o

   1?            beat, him up or soriethinq.t                                                                                                                   1?            pi:k        you up,"              i'!, Ei.5l        is     iiseiu!e,          yc!         knou-

   18                                      AnC I said,                  'You knos what/                   I'm !oL Eoing                                         1e                        O.          so she didn':                    want you to 9:ak                  up Lhe iHo

   19            to do that.'
                                           And AllisLer                  stra:ght              up said,          tiYou kno,                                                               A.          Not the          tilo {oFen-                No, I w.;             just      ihere           to
   20                                                                                                                                                           2A

   21            \riat,           I aen hand:e                   ia In my swn hands."                                                                           21            p:ck        up AIlisLe!                anC Andrew !h3t                  same ni9ht,                and

                             O.            Atiister              sa.id that             he cocld          handle          llavis                                22            dropped             Lhem 3ff           at h.is boil5e in                DuLce abcu!                 11::0           Lo

   21            ic his            otrn h.inds?                                                                                                                               12:00,            we drepPed lhen off.

   24                        A.-           Tha!'s          lhen         I put          iwc and lvo             togelher              3ro                        24                        a,          P.m.?

   25             tigureo            cut that              ie did             il.                                                                               25                        A.          Yeah.

            i.t\l:\ [: ( )]]1(a                                                                                                           It.\L\ ( rtat(l.             s.r\I t lr ()lal(l:                                                                                                      \tal\ ()l+lr I
                                                                                                                           $t niltN\i,tun, rca)                                                                                                                                       !,r llnn N\1.suil 1030
             lI(rlndlla'G,nil lll)
                                                           PN,AN                                                            \nn,sr,ru'.xll 8tl1'1
                                                                                                                                    tltr, algl!l
                                                                                                                                                                       lrlr   tf,{\rrt!    snn. tn)
                                                                                                                                                                                                                     TIEAN                                                              .llquJlc, N\i $l')1
                                                                                                                                                                                                                                                                                                 .nri! aLrJ$l
                                                           Ku\ssoctArES,".                                                     t-\\ 1,n, 3 g, iiD
                                                                                                                                    lww                                                                              KU\ssocums*                                                            f\\rttttir;[t
                                                                                                                                                                                                                                                                                                 l.Wqg
                                                                                                                                                                                                                                                                                                             !

U.S. v. Allister Quintana                                    la ffiH                                                       (-nr{l,   rd'iU\uprE{i,tr
                                                                                                                                       4473                  U.S. v. Allister Quinlana
                                                                                                                                                                                                                             11 ffilLH'                                           rJnril:    ;il-dliBonxd..tr,
                                                                                                                                                                                                                                                                                                4474




        1                    9.            Did Lhey both ride                           in lhe back oi               ycu trrck                                    1           bJ! he wouldr'!                       leL ne in.
    2            fro(        Pagosa?                                                                                                                             2                        C.          when w.s thar-?
        3                    A.            Yeah.           l!     sas coIC,              bur they were in rhe                                                     l                       A,          Aro,rld        !he lrd            to the 5t}l.              Andrex !ao!ed
    4            back.                                                                                                                                           4            t? qo get pills:or                            his    broken          ccllar'cone,                so I wen!
        5                    O.            Drd they both seea lixe                               they had haC any                                                5            up and !r.ied                  knocking            ox the door for                  abouc 30
        6        alcohol            rhal          day?                                                                                                           6            m.inutes.               No ooe wanted !o let                         se in.
        1                    A.            They vere al I drini(inq.                              That's          tl'e     reascn                                1                        a.          CouId you hear people                          insid€?
        i        Hhy they *ere                       up there.                 re ,as         ca1l.lnq         on the phcne                                      I                        5.          I couldn't             hear people,                 but     I knev they
        )        sEying,            irm el            Lhis bar and this                         ba.,     and they            gor                                 9            were iheae                 fron       ahe Lexts            ard Lhe cal.:.s.                 ]      en! home
  10             si,yan<ied.                Iheir          ride         broke do{n.               And Lhe sare                                                  t0            aad caILeC him.                        I Lold him.                 "l3hy didr'r            you ler             ne
   il            night,           me and my girifriend                                ?eDt lo lralqart               be!o!e               it                    1t            i1,     Bro?            You want.ed me:o                    !ake Andrel                  !o ihe
  12             closes,            and lhey               bouqht,             1lke,      a 30-pack of Heineken,                                                              hosF,.i.ial          to gel pL11s,                  you kriow. "
  .t3            They only                 seIl       i,:1n             CoLorado,             but ue still               L:oughr                                13                                   And he Jus!                 said     he Basn't              none.
  11             al.cohoL that                    nighL-                                                                                                        14                                    I saiai,         "I    kncw you {e!e                 hohe, Bro."
  15                         A.            But yor leir                  around          1i:3C         fros     Ailisterrs                                      15                        O.          !his      is between               febrrary          3rd and
  16             house,           when you iropped                        thea o!f?                                                                             16            february             5th?
  !1                         A.            We pf,ll.ed            in,     dloFped             then o:i,          and ne aid                                     17                        A.         Yes.
  18             m! g!rl.          went bac)< home and lenr                                   io bed.                                                           18                        O.        nas lhat            u.usual           tha:      he vo!:dn,;                 Iet        ycu
  19                         0.            Jn ihe nigh:                  c:         fek,ruary     2nd, after               you                                  19            in after             tex:ing           you r-o come?
  2A             dropFed hifl                 off,         did     you go inside                  Allister's               bouse                               2A                         A.         Jus!       :ike        1 roLci ahe FBI,                if         he cane ove!
  21             fcr      any reas6n.                                                                                                                          2l             to ny house,                   and he vanted                ee:o        dc soneLhing:or
  i2                                                                                                                                                           22             hin,        or he cane to ay house.                              I vculd           Iei     h.in in aaj
  23                         O.            After          Feb!uary             2nC, ?018, did you gc                                                           2)             give        hrm scRe!hinq                 io dri.k            --     give     hin a sada.
  24             i.nsid€          A:,:.ister          I   s house eve.?                                                                                        24                         0.        Did you notice                     there       was broken potter.y
  25                         A.            Nc.       The only             lh:ng          --     I lried         qoing        jn,                                              ouasi.C€ Ehe house?

            Ill,h{ilrd.tun          Illt                                                                                                                              l.\Nl:\ trt. ( llx 1                                                                                                     Y.U]*   (nIt1i
                                                                                                                                                                      lllr t-L{l!na,sdk I li,
                                                                                                                                                                                                                    PF'AIV                                                        1)l u&lN\\'.sdtr li{r


U.S. v. Allister Qu ntana                                 mtt.*r'" LiW                                                                                       U.S. v. Alliste. Ouintana
                                                                                                                                                                                                                    l u\ssocrATEs "
                                                                                                                                                                                                                             E          eEfudF
                                                                                                                                                                                                                                                                                      .\nrykrqu, Xll3tlI)2


                                                                                                                                                                                                                                                                                 lnxil,
                                                                                                                                                                                                                                                                                               (lo, a +q!,1
                                                                                                                                                                                                                                                                                          tl\\ (il) E t!1r t9l
                                                                                                                                                                                                                                                                                              l.ffisw
                                                                                                                                                                                                                                                                                           0b/t7gtrd nfr
                                Case 1:18-cr-03989-WJ Document 102-1 Filed 08/31/21 Page 4 of 18



                         A.           Yeah.          The day I pu1led                   rp I klnd            .:.         l:kr,                               I       Ancraw was there                      becaus4 he cill€d                       on the phone,

    2       pJlied             in.          lE rBs lhere.                  T didn't          rant      to run lt                                                     !"rnied         mc to lake              him co get piils.                           sf, they wer€ lhe
    j       over,         so I aoved ia Eo the side,                                  pulled         up and                                                          cnili      ones eating                there.              si.eeping        !he!e,          just

    4       kaoaked on lhe door.                                 That vas the same dai/'.                                                                   4        congreqsiing               tbere,                yoJ knor.

                         O.           And hi"s front                   vi.idov      was broken            out?                                                                  0.       Nos, lhis                    day betqeef,             rhe 3ri          a:d 5ah o:

    6                    A.           ::     has been b.oken.                       The day 1 gcl              oul o!                                                lebruary.           Andre*            h3d a broken                   collar         bone,         yo! said?

            laiI,         I ueot             to his        horse to get a guiLar,                           and it             !as

    3                                                                                                                                                                           O,       Did he have that                         brcken          col1ar         bo,re on !he

    9                    O.           And sc i!            has been brokrr                   since        :017.                                             9        2nc cf febauary                      lher         you picxed              hjr, up in Paqosa?

  10                     A,           1!'5      leen broken                ever probabli-             befcre             chit.                             :a                   A.       teah,            he drd.

  11                     O-           Di.d yau irnock on lhe doc. and !ry                                    !o get                                        i1                   O.       He did?                 Dld you see j.t?

  12        xoeir         a:t€n:icn                 lhen        you were oJt            in fron!            of their                                       12                   A.       They Bele rj.ding                        around shen I took                       then to

  13                                                                                                                                                       ::        che walmart.                   They were kind                      of funny          people          --    :hey
                                                                                                                                                           -,4                                                   ineido                 he uas pughing                   him in
  l4                     A.           Yes.          I knocked -_ I sonlsed, kr,ocked far                                                                             were ridinq              arcun.l                            --

  15        abouL 30 nrnutes.                             ?ney didn't               wana tc come out.                                                      1:        ihe ?heelchair.                       They qere,                  like,      puLtinq             on hais        and

  16                     0.           Dc yo$ kno? *ho was l:anging                              our- vith                                                  -a        stuff,          aciiiE         all      iunny.              :.nd:hey          boughE lieiaekea

   !i       Allisrer                 that      riry?                                                                                                                 ahai nighr.

  13                     A.           Yeah. il            was ALIisler,               Leeshy --             her na*r                                       '-2                  0.       i{as he searirq                        a sling         or any"thinq              at.h:i

                                      viEil
                                                                                                                                                           ..,       Lire?
  19        is Alicia                               anC Anci.€u Bedwin,
  2'                     0.           Hc? do ycu knoF lhaL rhe,                              were hanglng                     ou!                          2l                   A.       Uh-huh,             I'n        prerty          slre      he s3s.

  21        ,i.h         Allister?                                                                                                                         2L                   0.       or 2nd oI Eebllary?

  22                     A.           gecause I knae Leeshy Ena :herc,                                      because              a                                              A.       Yeah,
  23        couple             days before                that         he ranted        ie     io take her                                                                      0,       No{, ras AllisLer                             rearresteo           on

  24        hone.              And 1'h nc!                all.led          !o be around qi.Is,                       y5u                                   ?4        Feb!uiry           €th cf 2016,                    for      inioxication?
            kno(,         so lhat             eas cu! of the quest:on.                              AcC I knew                                             2a                   A,       Yaah.             He aal1ed he that                       sane niqh:,                 arrd I

        \ r\'f \ th )ftl(t:
                    (

        llrhnllel.$e lllr
                                                     REAN
                                                                                                                            u,\N (,nt{ L
                                                                                                                   lrl llnilN\t.sdL.lill
                                                                                                                     Ilhqs,q*, Xl, 17l0l                         liliii,rili        pF{N                                                                                   'l,iruiil,\uii:l
                                                     l&lASSOCrArES,"                                                      t
                                                                                                                                 {38
                                                                                                                                 l.Ww
                                                                                                                                       N   Sl.Ot'
                                                                                                                              !\ (7rt 8llrr,2
                                                                                                                                                    I
                                                                                                                                                                 irti;;i:,'rll,,.,.                        lSltrSSOCnrnS* ,,,jd;l[j
U.S. v. Alllster Ouintana                                  r     I       ll{ftsq                                 rrrul nf!,rIsDar,..i"
                                                                                                                                                        u.s. v. Ailister     euintana                        aL  ;;E$;;n                                                   ' 'ni' n'A'4f8#ntrdr




    l       just         toiC         hih,      "Be safe, " you know.                          I tc-ci       hin,                                           1        gea:ing          harassed             by Eh€ peepl,e in tosn --                              by the

            "Dcr't             eod op in jail                    aqain.            I didn'r         bai-L yof, ox:                                          2        riciin's          fanily             and stu!_f.                 Add 1 told           hin,         pi.k       f,e

    3       for         nc.hlnq."               And sure encug:r,                    he 9as baek id lail.                                                   3        up right          acay.              :aie        ne straight               Eo :he FBl,               ycu

                         A.           S. he sas out of custody                               fro$                                                           4


    3       feb{oaay                 Ist      !o lebruary               I of 2018?                                                                          3                   0.       Sc did            yoe sFeak lith                      Tra'ris     Horland's
    5                    A,           Froh hls            birthday           t6 rhe 8th,              I'm pretty                                            6        sis:er          ihaE e\rerlng?
    1       su.e.              :hdt's          when they               were up --            I dcnrt        kno, wh.t                                       1                   A.       Yes.             I s€en her rn person.

    8       sLree!             :l     Eas, bul            :hev were rp Ehe!e crinking-                                        tim                                               ?.       HPr :d:F                t:     Fat ey HcHI 1ct)
    9       ano Leeshy !e!e                         in     ihe roo$,             and tha!'s          hoH T kneH                                             ,                   A.       Yes    .


  1o        the:y were Logether,                            tco,        because he was s:eepinq                               si!h                         13                   O.       And did            she glve              \rou a ride             io     speak Birh
  11        he!         in the aoo6.                     They kicked               open ahe door a.d                                                       1i        .l,aH en.fgrcesenL?

  12        arresled                 !hem.                                                                                                                 t2                   A,       Yeai1, she iook                       ne up io the scene ,here                              the

                         9.           Were they             j.. a rela!ionship                  i,eeshy and                                                13        PBI ras,          anC lhey             i.Ici        ne E. meet al                   6:00 ai" lhe Ff.
  l4        A11:ster.                                                                                                                                      14        S() rhat's          rhiL        I cid-
  15                     A.           Tiey      {ere        in 3 rela!.ionship                  for        a while                                         15                   A.       And shf/ did                   you Ce.j.de Eo cooperale                           30
   16       previously.                       Tc was, 1:ke,                off      and on.          it     !s like                                        16        IuIIy       rhaE cay?
  1i        hit         and niss,              arguing           alI      the      Llme.                                                                   71                   A.       Because --                   1 dcn,t           know --          jus!         the fatrily
  18                     Q.           Aild rhec on February                         14th ot 2018.               you                                        18       needs 1t,            ycu know.                    They aead closure,                         It     was a.Ll
  i9        spcke sj-th                    somebody nar.d                 Brian      Cachucha abou!                      whai                              13       over        Faarebock.                Th€y rere              sayj.nq he was missi6q                         or
  20        he fcund                 at Allister's                   ho,rse,       right?                                                                  20        son€thing.               So I jusr                 ielt      i!     was ny obliqaticn.                          I
  21                     A.           Ieah.                                                                                                                         had .othinq,                yor knor,
  22                     O.           khat      dici he find               aL A.ilister,s                 h.xsa?                                           22                   0.       Have ycu gj.ven seveaal                                .ther      sta:erents                ac
                         4,.          He rtane to [y                   hcuse and he satd that                            ne                                z3       the       FBI?
  2.4       iounl         a irody.              He tcld              me and my dad.                 And then                                                                    A,       Yeah, I ialked                        to them,           1ik€.         three      t:nes.
  2i        inreCiately                     afIe.        that        I siai!ed         getting         caI]s,                                                       1 iiao           riid a wiretap                   !|.ing.          They Rade &e vear a

        s,lsl.\ trr:{)ftrct:
        lru hc \l:k.r, snr I lo
                                                     REAN                                                          tri
                                                                                                                                tl !.\r,ft{r1i
                                                                                                                      ]trnn \\t \0i. ld{r
                                                                                                                     UrtuknN.. ]_trlIiti,
                                                                                                                                                                 siwf I tI oltt( u
                                                                                                                                                                 lllrl,ill&a.Sdk lll)
                                                                                                                                                                                                                                                                          -::;
                                                                                                                                                                                                          mil[.*,,"
                                                                                                                             (nB Hlill0r
                                                     Ku|\ssocrarEs,"
                                                       E   afudr
                                                                                                                          !l\\ inDaalrlrl
                                                                                                                         l&ru                                                                                                                                                              g
U.S. v. Allister Quintana                                                                                        ,{,3r:$ta?grn, i
                                                                                                                                                        U.S- v. Allister Quintana
                                   Case 1:18-cr-03989-WJ Document 102-1 Filed 08/31/21 Page 5 of 18



        I        b.enie         a.d stuf!               rier        I vislted                wr!h hift.                                                              1                A.           Yes      -

        2                  O.            :r     jail?                                                                                                                2                0.           Encl dld            you !uln            it      6ver             to the F3:?
        3                  A.            Yeah.                                                                                                                       3                A.           Uh-huh,             yup.
        4                  O.            A.d i-cu spake nilh                          hin rith          a recordirg                                                  4                O.           (hy did             ycu have A-Ilisc€:'s                            deti!        cerd     rr,
        5                                                                                                                                                            5       your possessioc?
        6                  A.            ihey         r;r.le re put              it    atcund ny ear,                          anil luE                              6                A.           The d3y he 90! out,                             he Eanied                 !o Fur his
        '7       1t thiouqh               my back-                 And I had.                l.ike     a headphone wi.th                                             7      debit       ca.d            songrhere-                He don'!               have a P.O. box,                    so
        g        a mlc in it,                  aEd I spcke to him several                                   iines.                                                   8       he {ired         lt          io ry dad's              P-O. Bc:r.
        9                  a-            And durlno                a1l of your in:e.accions                                     with                                                  O.           hhen you say "wised                             i.i    " dld         he ma:1 :t,
      10         law enforaemeot                       in ahj.s case,                  lie      FBIr as well                        as                             10        the physicai                  car.l?
      11         trib:l         police,               you u.de!sloci                   ho,      imporlin:                 it      vas ro                           t1                 A-           Ycs-
      t2         telI      the !ruth,                  !ighL?                                                                                                      72                 O.           And ,as             lhere       any cash thaa he had
                           A.            Yes, sir.                                                                                                                 13       rssociaLed                  ili!h        thar     debit        carc?
      14                   0.            And wer€ you ho.es!                           {i!h      them every                     !lne?                              11                 A.           He ha5 a trust                       fund.            the Natl.ff               q:ves

      15                   A.            Yes, sir.                                                                                                                 15        !hei!     children                 --     rhe members, :rust                             Junds.         So he
      16                   a.            Did you :e1l                   ther      everylhinE               you Lncw?                                               l5       had a prel!y                   qood amount ai mocey.

      l1                   A.            Uh-huh.                                                                                                                   11                 a.       And !,as lhere                      SlC0 cash that                       ycu nad in

      18                   O.            Aod you prgvided                        shoe impressions                     and ti!e                                     18       your possessi on that                             Al l isteat          s at             ahe time yotr Hert

      19         imp:essions                  far      the shoes thrt                    you rere           wea!inq                    --                          19       to v:sit          the E5:?
      20                   A.            same shoes Itm searing                               nou, m-v Vans.                         And                           20                 A.           Yeah, the reason vhy I did                                         that     is because

      2r         they took nv aire                       aracks,            anC nl/ r.al.-e and moCeI,                                                             2l       ,hea I bai.:.ed him cut I p3vned ay xbox.                                                         I.    cas an

      22         everylhifiq.                                                                                                                                               o1d Xbox --                  my.Id          Xbox, h,'o-I.i                   qames, ny neu Piay

                           O.            Aild ac lhe tin€                      you sPoke wilh                      the FBi,                 you                             SraLion,          all.         cf my nee ganes.                          so thatrs                thB reason

      21         acru:lIy           nad A:lrsI+r's                       debit         carc          ia /our                                                       24       shy,        I kepr 2CC, , gave .hem 140, a1d his                                                       debit

      25         pos;es9iotr,                 right?                                                                                                                        card.           ?ke 200 kas ior                       what he oued me for                              ne baillng

                                                                                                                                              llul    ()mct-             sNr.\ tr i )*t(l                                                                                                      v-\ll ( )ttl('l:

-
             s.rYrr   lt olr(1:
             I ll !:N t.,t,su'k
             tu'E h, \v 87f,'l
                                   110
                                                        IIA{I{                                                                 tt    lliJ Nu'-s!n.16&
                                                                                                                                 .lnrxNdqr. Nrl 3:lol
                                                                                                                                              (nrit   a[+{t!l
                                                                                                                                                                         tPli{tu}:SuEll0
                                                                                                                                                                         $0li.Xil873U
                                                                                                                                                                         m0!ffi-sx,
                                                                                                                                                                                                                       IIEAN                                                           !{ll,nl N$.sni. la:l)
                                                                                                                                                                                                                                                                                       .{lx,rirrtr, r_rl 37lG
                                                                                                                                                                                                                                                                                                {ni, I}c f, !
             L?[ir8t19r,
                                                        KDasoulrrs*
                                                                                                                                                                                                                                                                                                           N

             !:t\ lilrr a P-rlr:                                                                                                    r.s {.?,iialLrrr2
                                                                                                                                         lM9@
                                                                                                                                                                         It\ (:nrir *gI acl                            KlassocrArEs*                                                       [.[\ lr,i,aBtrP!
                                                                                                                                                                                                                                                                                                trew
                                                               I    I       ildEq@                                             di.d:rri,{bfltr,,ml                                                                          1l           lfuEsd                                       F&i: ni.{t521D'r.'1il'
    U.S. v. Allister Ouintana                                                                                                                                   U.S. v. Allister Ouintana
-




        I        him .ut           :he        firs!       Lime and tiien                     skippirrg             or tL.                                           I                 C.       Yo! said                 the ]4rh,               but       ir        qas certainiy

        2                  0.            So you kept the 200 thdL he owed you, and                                                                                          the d3y befoie                      --
        z        p!ovj.deci          :he o!her             100 ro rhe fBI l                                                                                         l                 A.       lt          *as Valentlrels,                        because 1 toi.d han,
        4                  A.            Yes    -                                                                                                                   4       "I'm      not golng:o                      bail       you out today,                       Bro,         1r's
        a                  O.            The day befole                    lor        heard about ahe bcdy                                                          5       Vaientine's                  Day.          ICrs       fo:     me and my gir.:.                          tt's     not
        e        being Ciscovered                       1n Allister's                    house.         you spcke vith                                              6       for      y.u,     Bro.              I'tr    sorry.             I told              him,     "I'11        g€r you
        1        hlr      in jail,              right?                                                                                                              1       ojrt tam4rlou,                 n


        8                  A.            Yeah the Cay 1 spoke wirh                                   hin      ii     jailL,              he                         I                          ?he Cay I went in,                               the       l5!h,         t t.jed            rLr qet
        9        was just           very            frantic,            saying         that      he wanted to get                                                   9       him ouc, and Peter                          Dolk denled                 me, said             ihat        he
       t0        oui,      he Fantei                  to ciean           h.ls house,                 He edtteci                 io sk:9                            10       ski-oped his                 .iasL bail,              a.d he said                   thar         rhe triba
       1i        town,       qet excluded                  from :h€ rezr                      gei,      Iike         --         it's                               11       f.rsrrr         been pdyinf                 hrn bac|,
       12        ca1:ed         a "f1oater,               " : guess.                   Just      get otf,             you know,                                    t2                 O,       Is Ehat a bondsman?
       I]        geL alay.                fha!'s          vely          unf,5ua:         tor     him, yor             knov,                                        13                 A.       Yeah, he denied.
       14        espeeial.ly,                 tri!h     his        amount of mon.y,                     and the wav ae                                             14                 C,       So you tried                       lo posL hj.s bcod on !he
       l5        drirks         a! hcne.                It's        kini         of unusual             for         iim         :o                                 15       15rh?
       16        Leavr,         skip          town,                                                                                                                l6                 A.       On the 15th.                        SaBe day I Hent back hone,
       11                  O.            DLd he rell                you h6 iid                scnelhinE              bad and                                       l1       and thac's              when Bria!                   came over               io ihe house? tha!
       13        Beni overboa!d?                                                                                                                                   18       even:ng.
       19                  A.            Yeah, wher he sas in jaiI.                                                                                                19                 0.       So lhe niqit                       that      Dr:an          ca$e over to che
                           Q.            He tcld          7cu, wh€n he sas in ja:1,                                   thai               he                        20       house is the night                          you tried               barl           --
      2l         had done sosething                        bad?                                                                                                    21                 A.       teah,             !he l5th-
      22                   A.            xo, qhen he sas ii                           jajl      ci the :4th,                      when                                                C.       So -yo! already                          inev       ihe bociy uas discovered
      21         I {EnE io \.is:.                      him.         i jusl            to}d      hin,       you know. I                                                      saen you tried                      to bail           ou: Ail:ster?
      24         dor't       uant to hear about                            it.         I Dnly want lo he3.                                                         24                 A.       Ho.

                 about the Eood ihings.                                                                                                                            25                 A.           It      was before              that?

             s.lr"\ tt()*1(l:                                                                                                  i)l llni \N \nk l6s                       J\\t \ lI (i}ll(I                                                                                                      It   tlx   ( )111(-t:
             l19h{Mrd',Sdb llri
                                                        D.FAN                                                                                                            llrL,{ Md$.Ju. ll(,                                                                                          It'llill SU', silrt ll;lu
             s:u,Bli. \!l silrl
             t{,i)r3!rl!i9
             ! \\ r.ax 8s9llrl

    U.S. v. Allister Ouintana
                                                        Klf,ssocrATEs,.
                                                           la ffiJH'
                                                                                                                                 ,{L{rrF, }}1371(4
                                                                                                                                          tjiE altrltll
                                                                                                                                     I L\ 6i" r lrrt D!
                                                                                                                                          lffiw
                                                                                                                               -'Diil. nil,PlBuItrd.,,!D
                                                                                                                                            4443                U.S. v. Allister Quintana
                                                                                                                                                                                                                      ffi.*r*,-
                                                                                                                                                                                                                            1t           ilhftqE
                                                                                                                                                                                                                                                                                        .ltur{r{r,Iyi7IrJl
                                                                                                                                                                                                                                                                                                  l:ih I Laq i!
                                                                                                                                                                                                                                                                                             l.\\ drn srrll9l
                                                                                                                                                                                                                                                                                                  lw9
                                                                                                                                                                                                                                                                                      {{,8i, !n"!libuNn(.m
                                                                                                                                                                                                                                                                                               4444
                                                                                                                                                                                                                                                                                                                    L
                                Case 1:18-cr-03989-WJ Document 102-1 Filed 08/31/21 Page 6 of 18


                        A.         Jl- was afEer.                                                                                         :                                      TllE WITNESS:             Thilk      yrrr ,lf,i r
   2                    a.         T'm sorr!,            can you alplain              thai      agaiill                                   2

   l                    i.         Fecause I uerl               !o qo bail           him out,       and                                   :
   4

   5                    0.         The Lordrmrn               wuuldirr        IeL ycu?                                                    :                                                          AILEEN KUTCT,
   6                    n.         And then         : ?c!       home, it           B3s like      Ealbe                                    €                        after          having           bee!   first      dulv    sHorn undet oiLn,
               ::J0,         1:a-1, ira:iaL's                 caer. B:iail.jrne          over,      aird                                  1                       sag questisned                     and Ee5:if:ed           !s     frllors:
   I           Lhat's         rhen HokaLd and H3rIey                       and r1l     Liler     s.arled                                  I                                                           EXAt{1:]AT I    ON

   9           aacusing         ne,      sa I told            trem '!c pici          [e up-                                               9

  10                    A.         And ir         Eas the day before                 thaa tha:          ycu                              1l                       O.             CcoC dornj.ng.
  11           sp.-ke uiah          ALlister         in jal-l?                                                                           1i
  l2                    A.         '/eai,        anc he sas just                      i!a.tic       !rving                               12                       0.             Eould you piease                 iill.roCuce       vDurself    rc:he
                                                                            "ery
  13           to ge! oEt o: tcwn,                   .ryi.g           to ]enve,                                                          13             Giind        Jury?

  14                    O,         And, !lr,        CoIl:ns,           you neveL renL            inside                                  14                       It.            Hello        eecryone,           l1y name is        Aileen    Nu!ch.
  15           Allisler's           lioJse on:he               3ro of       aebauary?                                                    15                       C.             !:s.       k:ich,    <jid you -oe! a sDbpoena to be

  16                    A-         No.                                                                                                   16

  l?                    o.         You.eve! saw a deai body in a closet                                    on                            L1

  18           the 3rd o!           Feb!ua ry?                                                                                           13                       O.             You rnderciand              you ale no! the target                 of

  l9                    A.         No       5t                                                                                           19             thie      irvc.!igalicn?

 20                                                                                                                                      :0                       i-.            Yes    .


 27                                                                                                                                      21                       9.             And cio you urders:and                    Lhere are cu!renLly

  22                               THE WITNESS:                J've      nevex been in a thi*_c                                         22              ro clains                ahat i-or did            any:hiig         wrongl

 23            wltii    dll      tinds       of people          like       !his.      It's      a le!      ri                            :3
 24            peop I e.                                                                                                                 24                       Q,             Fo ycu understand                 you are currerr!1y           undef
                                                                                                                                                        oaah?

                                                                                                                                                                                                                                                         Ir,\,f,_ ()nlla
           t!\l ,\ lt: ( tll( f,                                                                                  ]t.u\ ()lrrl.                             \l.nrr,tnr{                                                                        lrr'l1r.l$t.nd( lrJl
           lll,Lc tlur,J(tu lllr
                                                 [lF',AN                                             ?r,    llin s\\-. snnr rr,:Nl
                                                                                                        .\tlrrrud(,f, . \M i;lrr1
                                                                                                                                               ll,Ltrr                    rrrr
                                                                                                                                                                                                   PF'.AN                                        .UhrtrJ{f,.}!l87lrll
                                                                                                                                                                                                                                                           lnrnsBrlli
                                                                                                                   i ?)ii ntfr ti I

                                                  ldu\ssocrArEs,"                                              M r.rr., $l!, r,                                                                    I&U\ssocums,",                                    I 1\ tXll X ritqfi:


U.S. v. Allister Quintana                            I    I      lodftoE                             r'il.n|
                                                                                                                  l4@9@
                                                                                                               rL,rrlM{-d,,,n         U.S. v- Allister Ouintana                                      la  Bffi                                             tffiw
                                                                                                                                                                                                                                               r.i,.d: irr#48'H'ri., !n'




       1                A.         Yes,                                                                                                    1             Feb rua r y?

       2                a,         Do you         urdeleland you nust teLl ihe truih?                                                     2                       A.             Yes.
                        A.         Yes.                                                                                                    l                      O.             Can y.u teil             the Cland iury rhai you                 know?

      4              0.   Do you uiderstand, if you do not tell lhe                                                                       4                       A.             Like, lhe Ehole story?
       5        tru:h to the Crand Jury, you may be charged ?ith                                                                                                  O.             ili, just ie11 !hefi abou!                     Hhen yo:
       t        perjury, obst ruclion of justice, an/or false                                                                              6             dlsco'reted rhaE iappened to Tri'iis?
       l        sEd:emenrs, each of trhlch is punlshable by up to five                                                                     1                      A.             february 2id -- ! relieve,                         I !hj-ak, is      when
       I        yerrs in priscomeat?                                                                                                       8             he uas murdered, I tried looking for hia af!e!*ards,
       9                A.         Yes.                                                                                                    9             Iike a !e( iays.  Anl it was !hen rhen I haC the
   t0               a.    Oo vou understaod tha! ycu may reflse to                                                                       10              ierrible Ieelirg LfiaL some:rring bad happ.ned r-o him,
   --1
                ans*e! anv questiors l-hai Hoxid irarinirate y5r?                                                                        11              bec;use I cruldn!i find hin aolBhere. S.1 i:elieve
   t2               A- Yes-                                                                                                              12              ahat sometiring happeled io him on februarv znd-
   i3                0. Hs. XuLchr can you a_elI ae hoE you kncw cr                                                                      13                   a.  Iind wnen dii you finj out he was killed?
   14           koer Travis Horlrnd?                                                                                                     11                   A. On Yalant !ie, s .
   15                   A, I've knoen hitr since t ,as I?, !{e both                                                                      t5                       0.             Febrlary 14rh of                 2018?
   16          artended bcarding schoci in Ck_Lahoma. And rB He!e                                                                        16                       A.             Uh-h rh       .

   T1          friends unt:: 19, and :hen ee go! :ogeaher. And so                                                                        1i                   0.    I'm scrry, naram. There is sose tissce
  18           Ir.,'e Lnorn Travis for abcut 12 years.                                                                                   16              .ight in iront c: you, if you need ene. And xe can
  l9                  O. Xhen you say ngot icge:irer,,, were iou iri a.                                                                                  :ake our tine, ok3y.
  20           inLlnrre relation wi!h ?ravis?                                                                                            20                                      Was        lhe last time lhat you sa, Trauis
  2-l                 A. Yes- i have a baby fron him.                                                                                    21              February 2nd of                      2C18?
  22                    a-lou long were you guys together?                                                                               22
  21                    A.Seven years, and then oif and on for                                            r.HC    or                    23                        O.             TetI rhe Crand -rury uhat you did lhar day:
               thaee yea rs.                                                                                                            24                        A.             Thar mernjnq he had gotlei in .onaacr ,i!h
  25                    Q.         Did something !errj.ble happen to T.avis in                                                          2a              ne on !essef,ger- He ,as s!ayiag !1th his cousj.t,



                                                 ffil[.*rr.                                                                                                                                        pEAN
                                                                                                                                               5.L\1n       fl ( )81(1r
                                                                                                     '*'l:i;iiiil,                             I   l9   lll tl(,!. Juk I !r
                                                                                                                                                                                                                                               -,,,,,,,,,I,I).t,il',ilj
                                                                                                                                                                                                             '',",,i:,ijiili
U.S. v. Allister Ouintana                         11ffi                                                   ".iffilyj                   U.S. v. Al,ister Quintana
                                                                                                                                                                                               ffiS3ocnrrs,"
                                                                                                                                                                                                 11 Bm"iH'   ,. ,,,jffi::y"1
                                   Case 1:18-cr-03989-WJ Document 102-1 Filed 08/31/21 Page 7 of 18


    l             :saiah. Isai.ah had ,eni to sork. and he went to the                                              1          aL his                   frrend         Hrtt's         --     Hattheu          vircenEe.                And Ehat
                  tribal bulldlng rlth Isaiah, and said he was goiog to                                             2          was the                   last         1 sBw hip ihat                  day.         1 lold           him t woeld
      .:
                  saiE lhere :or me. I ras getting ou! daughter readrr                                              3          be back,                   or not to 90 anywhere,                              Lhat He uere lryinq
   j              .fo! school. we s+re supposed !o go op ro Pagosa                                                  4          lo bond ouL Che.y!'s                                   boyfriend,              the o!her              Matt,           and
                  Springs to 9e! fte a nev headli,ghL, because I bad                        no                      5          ve had !o go see Lhe bondsnao ln Ea9os6-
                  headlights, and he Jusl got a 1oatr.                                                                                           O.            Ihen      you g6y "!he                 other        uatE,,'          you ale
    1                                 So re -- he wanted to take our daughter to                                    '|         reter!ing                       ro Alllster              Ouintana?
    8             school that day iastead of ee Just dropping her off.                                              8                            A.            :{o, Uatther,                because he ,as                  10 Jai}            a! the
                  He wanled co see h€! get dropped off at school", t.oo.                                            9          tlne.                    And so Cheryl                 had asked A1:isrer                       if      he could
 1C               So re both een! up there, dropped her off,  and re                                            l0             help              bond out Matthey.                          because he ras in                       there.             So

  t1              jetted straighr up f,o Paqosa. DId ny headllghts                                              t1             he aqleed,                           and I thought              thal     they had a-lready                           called
                  fi!st, and then eent !o ilalnart and he get th;ngs fo!                                        12             to doubl€-rheck                              and 6ee if            Ehey could                get hin            out,
  1_1             ou! daughte!r Valgntine's stuff? and goa he! clot.hes                                         1l             but              they didnrt.                    So ,hen !e wen! out there                               they           said

 i4               and ,h3teve! I needed, and whaL he needed. He got,                                            14             they couldnrt                           --     sode reason he couldnr!                               get bondeci

 1:               Iike, a bunch of r-hlngs-                                                                                    ou!.                So, it             vas AIllster's                  blrthday,             aod he was kind

 t6                         That's (hy I kne? something ras                     wlong?                          16             of bei.ng sobehoH, 11ke, with                                           ao a!titude.                    lt'3          my

 tl               because he *ould batre ranted those rhings -- shoes,                                          l"i            bilthday                   and nobody wants to do anything.                                             I,     aL

 18               underyear, shampog, fotion,                   like,   rhatever.   t{e                                        least,                   (an!         to go ea!.              So i felf             bad, and I aook hifi

  i!              needed those thinqs,                 ?hose things rere iecess6!y.                             19             Lo go ea!.                            He had hls             oun froney and evelythiag,                                      6ut

 2C               So that day ue had to cone back before 2100, because                                          20             he did.it                       get his          ful.1 trust            futrd,        or sosethiog                    11ke

 21               that's uhen our daughter ggts out ef schoo1 -- out of                                         2t             thal.                    So he had some aash,                          though,            and that's             vhnL

 22               EeadsLart, so I told                hj.m   re needed to be back    by                         22             he pal.d for                         rhe food.

                  2,00     -
                                                                                                                                                               It     ras getting              evenlng,              The sun Das golng

 ?4                                   so ve cane back, probably aroacd 1:J0,                                    24             down. and I kepa telling                                        hin,     I need ro get back to

                  alfiosE 2:00, I uanE t6 say.                   I dropped hi6 olf first                        2a             Travis.                    ] need io go back io Tlavls                                     before        i!      gets

                                                                                                                          sr\fr      E r)m(1:                                                                                                               ll.\lN ()lH(a
               llq!*rMrnr,tdk llrr
                                                PEAN
                                                lADASSocIATEs,".
                                                                                     'l,lr;ri,:i\ril]r1i;
                                                                                            .,\iiltil;tttl
                                                                                                                          ll!,fa.tl,na            \nil( rrl!
                                                                                                                                                                              REAN
                                                                                                                                                                              KlassocrATES,^,
                                                                                                                                                                                                                                              !,r -llanl
                                                                                                                                                                                                                                                         sll-,ss'E trix)
                                                                                                                                                                                                                                                lLlqucqnc. lM $,rr2
                                                                                                                                                                                                                                                             t;rjl *lagur
                                                                                                                                                                                                                                                     f.L\ i rD i F-,   r,

U.S. v. Allister Quinlana
                                                Dll       **_n
                                                      { L tuililc
                                                                                             r{M+w
                                                                                     .--,,,44b9,.",'-        U.S. v. Allister Quintana                                             la ^                 u*H.
                                                                                                                                                                                                                                                             I.W
                                                                                                                                                                                                                                             6hiil, D(i?gd,F{'.nm




           I        too dalk,             And evely time Lou.Ld 3ay Travis'name,                                  1            uele              corng              !c plck      up AlIist€!              and Andrew and !ake
           2        he roal.d just !o1e his eyes, or noE pay alEenrion                        ao                  2            thefr back,                          AnLl it      is     :ust      a siiqle               catr -'an             clC
           j        me, and rha! was reird for me. I sas jus!,                      like,     oh                  3            :ruci,                    So they gor inro                      the back of tbe bed.                                 And      ma

           A        my gosh.                                                                                      4            and Ci:ery1 coulda't                                get ahc:d            cf aaybody --                       ncbcdy.
           5                              So te lere Haltlng and waitlng, and it got                              5            3o we (aIked                           to rhe Tahoe,               and I told                the restaurail
           e        too iate -- and ee {ere Falting fcr Allist-sr, He                                             6            :he kiole                       slLuaaion,             aad tha!          ny ca! Has qolng                            to b€
           1        just sat ln the restaurant ahat whcle Eime. 1 doi't                                           7            oua !here.
           I        know ybal le Fas doing. Me aad Chely1 rete Faiting                                            I                                            So tiat        night          we end up ]1avi.nq ro siiy                                ii
           9        outside, and it qot too dari, so se ?ent to Ehe                                               9            my Tahoe Lhe vhcle                                night.          ArC my dauqhte,                       was litll
    10              hoteL -- vaitltrg for ahose guys. ffe to d then ue                                          10             Cheryl's                   nan.          Cheryl's             mo6 called              me :aref           cn tha!
   11               ,ould wai.t -fo! them !hele.                                                                11             nighf,                 and she said                 lhat        Tlavis        was ihere,                buE h.3as
   72                         When $e got Ehele AlLLster cas frustlated,                                        t2             angry               about            something,              and he was pre!ty                       under th?
   1-1              because he said he couldn.t get into his !rust                        turd                                 infl.uence                      cl     alcchol,         and sl:e did.,t                    wan! that                 there-
   14               aecount. o! somethLng like that. So ,e walked to                                            14             So she was Lrying                              :o.aLn            hin dorr,                or te uai;:l                na?e
                    WaLmara -- ne and Cheryl walked to tralfiart flofi lhe                                      15             to go.
   16               hotel room, fle vare sL.L11 ,3j-ting lor AL]i5ter and                                       15                                             So I tol.d har to te.l,l                      rin    jus! to calm dotrn
   71              Andrev. l{e got rhcre first atrd ue eere waltj.ng, and                                       1'l           aod I {ouId                           be back first               thing         .ir the morninq, as
   18              ce eere call.lng around !o see if se cou_ld get a ride                                                     soon as the sun cones up Eo ilhere                                                   l,h      able      to see
   19              back dopn to Du1ce. Bu,_ nofhing.                                                                          every!hinq,
   20                        n_rd tbe odly one that respooded back to                                          20                                              te ca1!e.l          ne off        ard on ihar                 f,ight,          and I
   21              Cheryl ras Benny, and he said, yeah, he would, but                                          27             ftisseC                 Lhe video             ahat       frch      9:3C io             1C:OO, : tnink.
   ?2              then I gu€ss his girlfriend seen th6 pho^e. and she                                                        And tnar                    das Ll,e losL                --     an{j we war€ tryrnq                       L^ uor<
   23              doesn!L get alonq ,lth Ch€lyl for ?haterer reason, So                                       23             thrrgs                out 6n geiti-ng                    ba.k      ioge!he:             i3r     cur daughier.
   21              shg 6ai.d Do. She wouldn't ler hlm p_lck up Cheryl,                                         24             Soaerines                    I feel           lrke       t should          _- I feel              b3d for               nct
   25              for khaLever reason, So she said, ,'Io," bu! ihey                                           25             berng               able         ao accepr              ihat     video         cdll.          I feel            like
               \_L\1.1 t}: (rrfl(a
               I Ili lnr V&. t.r. | | o

                                                RFAN                                 ,,.,,.,,I'Y'.*l"lil.                s.r\ t:t   r t:   (
                                                                                                                         lllrEr.Vtut!stk lt,
                                                                                                                                               [tfct:
                                                                                                                                                                                                                                                          Il.u\ ()rft('l:


U.S. v. Allister Quintana
                                                ffiSocmrns,"
                                                  11 ?ffi;$J .*,,riffif
                                                                                          ","ril;ii;lil
                                                                                                             U.S. v. Allister Quintana
                                                                                                                                                                            ffi.r*r,-
                                                                                                                                                                              la B#H
                                                                                                                                                                                                                                             3,1    lltrnl\\\.lnnr ti*)
                                                                                                                                                                                                                                               \lhtrM4r.. \11rtl0!
                                                                                                                                                                                                                                                      Lb, atar0t
                                                                                                                                                                                                                                                r \\(,.r{trlfr1
                                                                                                                                                                                                                                                     Irc9g
                                                                                                                                                                                                                                            .{d il,,4'it2{,'".r,
                                Case 1:18-cr-03989-WJ Document 102-1 Filed 08/31/21 Page 8 of 18


    1         maybe it                : ansrered                  it,        things      !ou1d be djfferent.                                              1              everykh.lre,                   rl1     cf his          f.iEnds       tla;        he staved,        his
    2_        8d: t-f;ar's                      the     last     --      ;s     sco.     as the sun cane up, *e                                                          Ianily,                   noihing,
    :]        :ierred          back.                  ,e go: soneIhing                    Lo eaL and we je!te,l                                           3                                O.        And the niised                cal I fron         nie uas lare            ir
    4         back,           ;ncl I uent                 to plck             !p mV d.)uqhrer.              Aild as                we                     4              Lhe evening                    oI     Feorudr,           rnrl?
    i         puile.i          up, and 1 rali.ed                             up to ihe door r-o Cherylrs                                                  5                               A.         Yeah, i!       sas ai: r)ighl-.

    5         mcmrs hoJse,                        his     ha: ra5 ouLside.                                                                                6                                0.        Did yoJ koow anyrhirq                        .bo!t      Traels
    1                    O.                Ihcse         Ia.?                                                                                             'l             pcssesslrq                    Allister         0uiotana's            debit        arrd      at some
    a                    n,                Travis'             hat,       he veals          a cap.        Lrd it                 wa!                      I              poinL?

    9         sitring            outside                 1n:he           sncr.          And I was.Li(e,                    "0b,                                                           A.         Yes.       te told           ne he rad had it,                  buL he told
   10         look        !here's                 Traeist             har.       : oonder why i!               I   s lhere,'r                           10               re he lhought                        he lost       it.        because he vas supposed Lo

   11                                                                                                                                                   11               bail              o!t      Alllster       wrlh         ihat      debi.t     card.
   12                                      So I got my daughler,                           and Chelyl              is,         like,                    t2                                O.         To be cle3r,               you went !o Pagosa Sprinqs

   13         iAll        riqht.                  ?Ihat are ycu goinq                      io do low?"                                                  13               lsice               on February           2nd?

  14                                       I ras,         like,          ":'m     9oi.9      Eo go fcoi                  for                            tq                                A.         1es.

              Travis,            so I ean give                          hi.n back his         liri.gs,             and haybe                            15                                O.         The firs!          lime       was you eid tra?is,                  ani     ihe
   16         he can giye                        ne a fe{             bu.ks      to gea someahinc                   tc ea!                              16               2.d .ime ras ycu,                        Cie!y1,              AllisEe!       and And.ec?
  11          fcr      cur d3ughter,                           or re aan go out of icun                            or                                   17                                A.         Yes.

   1€         scfteth:r-9.                 I'                                                                                                           18                                O.         Aftd lhe      reason you couldnr ! driee                          back is
  19                                       So I qol ny daugil:e!,                          and I sent              back home.                           19               i!         became oark,3ncl                    the llghts            of your         vehic'1e     d:dn,.
  ?,4        9{e were gelting                            ready --             9or my daughcer             rea.iy,                and

  21         ,e      slarled                    looking         for      her dad,           And s.       f was looking                                                                    n.         A! all.

  22          fc!      hin since.                       And thaE's               pretty      much tnar.                                                                                   O.         Do you knoH ii                Allrsrer          guintara's

  23                     0.                Ano you never saw or lalked                             Eo Tiavi.s                    aqain                  23               Instagram                   nane j.s Danztg C!rw1ey?

             afier            Ieb!uary                 2!C?                                                                                             24                                A.         I have scaeenshols                    o: lrose         messaqes,         aad
  25                     A-                li6.        l ras ca1l.i.ng hi.s phone.                        I loaled                                      25               ii         does say ahat,                bui       I d.n't         hare      lastagran,         cr I

         \,\NI:\ lli a)ttl(_u                                                                                                                                  r,\Nl \ll_(r+(a                                                                                                      ll.\r\ ot!l('[:



                                                          Ws"*                                                                                                                                                    IrEAN
         It!lin\rlrrrild( lln                                                                                                                                  IlllbnilMl,sdt l'o                                                                                        ,rl ltri   N\1: Itrtr. tra)
         tr'u li,N\l ili.l                                                                                                                                                                                                                                                .Ul*{urqu.,Ilt ril0l
                                                                                                                                                                                                                                                                                    tir,3firqLl
         I\S (1t, iEc !r!                                                                                                                                                                                                                                                     l.r\ I itt x l!, trt
                                                                                                                                                                                                                  l&lASSOCrArEs,-
U.S. v. Allister Quintana
                                                                                                                         _,*$ffi                     U.S. v. Allister Quintana
                                                                                                                                                                                                                        I   I       .dEEE
                                                                                                                                                                                                                                                                                   I-aW
                                                                                                                                                                                                                                                                        r-n,il:i,rd4gfl.rrun




    1         d.n':           kicu              anyLhing          about         lhat.                                                                     1              !ike, itiel.1, Che!yl, should ve just go back !c yolr
    2                     0-               Do ycu know tir.                     name of Allisierrs                                                       2               house and chill  *ith the k:ds and Fake pizra o!
    3         gir )f riend?                                                                                                                              1               sonethlng for Lhen?"
    4                     A-               Jonessa,                                                                                                       4                                          On  lhe rouLe back to Cheryl's house ls
    5                     O.                Is that            VigiI?                                                                                     5              AlIister's                    hiuse, and she lives on thls side, and
    5                     A,               1'6 preity                 sure.                                                                               6              AlIister                   llveg lighc here. She l,lves on Ute Street
    l                     0,               Can yc!             !el1      us abou:          soheth-ing          unusua:. you                              1               abov6 hl,n.                    So, of coulse, the rouie *e'te going :o
    8         saw !i?oi.ii69                          Andiev          Bed{in's          Bother    on                                                     8               pass Allisterr!                        house, goj.ng to her house.
    9         :ebruary                 iSLh cf 2013?                                                                                                                              As 9e rele goiag by, I troticed her van --
   10                     A.               That day me ard Cheryi,                           we had our t.lds                                           10               Rose Bedwiirs van i.n the drivecay. And so I slosed
   tl         wiLh !rs, and ue were at Rose's                                            house.        We rere                                          11               down and 1 toj.d Cheryl., I was, 1lke, "Wha!,s Rose's
   l2         watching                movies wi.Lh her son, Aaron,                                and cur klCs                                          12               van dclng over there? Nobody li    ho6e, and AIlister
   13         sere        fust             runninn             around pi:yirg.                 She wasnrt                  hofr=_                       13               ls 1! Ja1l.." No, he was somewhele -- yeah, he was in
   14         Sl,e cahe back inroxi.eted,                                        yeltlig       3round,             and i!                               11

   15         frighteoed                        our klds,             so I tc.l"d Cheryl,              "trei's             qet the                      l5                           So l ro.Ld Cheryl, l,:ke, nshould we go tell
   i6         kids        ou! 3f here and 1et's                                  ic     somethinq        etse,             Eaka                         16               he! Eo lesve?" f rasf i1ke,,you have to be tbe ohe
   17         rhen ro the pl3yglound                                     cr schething...                                                                1;               to Ee11 her, because this is your graodma,g houge"
   18                                      So Bs re ve!e                     iea!_irg      she oor in her vaj,                                          18               You have hore !igh! to tell her to leave lhan I do-
   L9         ard sre w3s foll:u1ng                                     us,     1ike,      reaLLlr,      reall..i,             close                    19               fel.l. her co leave, ot f,e're going to cal.L the cops.n
   20         and I no:iceci.                            So lns!ead              cf going        our usual                 roua,e,                      20                          We pulled in and she ras going to Junp out.
   2l         I went a dlfferen!                                tr3y, and I noEiaeC --                    that's                 whel                   21               I told he!, "nai!. let,s see uhat she's doing.', She
              I fealj.y,lid                       notice         ahaE she was fcjlouioq                            us, and I                            22               ealked frofr rhe {ront door !o rhe gara!,e close!, and
  23          pa!ked           {ay up, because I sped up,                                     And sh. parked                                           23                ihe was lrst tossldg things out, and she was looking
  24          dcwd here of!                           oI Eeorhitl,               and I waited            for        he,          !o                    2.1               atound lhe ca!. Theae,s a .rehicle -- a car in Lh6
              leave.            50 I ih.r69ht                         3he wenr back hone.                   So i xas                                   25            gara9e. She vas looiinq on the floor,                                                   lile,     tooking



                                                          ffi.*r*.
                                                                                                                                                               s   t\I         tI


                                                                                                                                                                                                                  ffi.*rr.,
                                                                                                                                                                          .\        (   )t11( t.
         l,r' [in Yl.r,\,i.      I   lll
                                                                                                                          '-'rllliiili                         rl',lrnX{,r.Suk lli)
                                                                                                                                                                                                                                                                         '';;i'llirl
U.S. v. Allister Quintana
                                                                   R          tulq&(ul'
                                                                                                                         ,.,
                                                                                                                                        Iffi$m
                                                                                                                               _r ., l{1E5,.,",.,.
                                                                                                                                                     U.S. v. Allisier Quintana                                     la Bc#..H'                                              . ,riffi:y
                                Case 1:18-cr-03989-WJ Document 102-1 Filed 08/31/21 Page 9 of 18



     1         arou6dr           a3C Ehen she rent                  lo the frorL             door and sle                             I               l:Lj.stcr            iuintana               semelif,c:r:            the second *eel                   oi

     2         uas tryinq                 to open i!-            And she was lookinq                    aro,rnd                       2
                                                                                                                                      .J
     3         !tle pc.ch               anJ tvc.y:hirg.                 i{e were lus!          !aiching             iier,                                       A,              Yes,
     4         and 1 told                Cheryi,           "Go ahead.           Get ou! tell            her to                        4                         O.              0rd Joh:ny               t"JcAonald rell         yo,         that      he spoke
     5          Leave.           I don'!            know rh6!       she's         Iookin-q     for."                                  5               sith      Allister                  abBrt     rhat         hac happene.i inside                   tis

     6                                  sc she told           her !c leave-                And she Lefl,                              5

     'l        aEd when re askei                       her *bat         she *as doing           there,            she                 -i                        A.              Ye:   -


     0         said       that          AnCrew had told             h3! to check on ahe hruse.                                        I                         O.              Did Johrny               gcDona:d Le1 I ycu that                       A1l iste.
     9         sc LLral c.n!used                      ne and cheayl.               And che!yi           is,       -Iif,e,             9               told      nim !ha!                  he stabbed             s3ngore,       oeat         the person.

   10           if     An.jreE s3id                thac,     he should          be rhe one.oming                    he!e             10               ard pur the body in his                                  cl.set?

   11          hinself           and checkinq                on the house and not senCing                                            1t                         A.              He sald           lhat        him and Andre{            put         ihe body :n
               yo!,       intoxlcated,                 Iooking      fc!        *hateve!       youiae          :.ookldq               12               the closet.

   13          ior.                                                                                                                  13                         O.              Johnny said               tial     Allister           rold     h;.m thaL
   14                     A.            Anj A.,airew dicn't               -live    at that      house,            as                74                Allisrer             3nd Andrew had cione lhnt?
                far     as you koor?                                                                                                 15                         A-              Yes.

   16                     A.            )Jo, re LiveC Eith                his     mon.                                               l6
   11                     O.            NoB, rhai's           the r2laLionship               belyeen           ahe!yI               1l
   18          and A1i ister?                                                                                                        18

   19                     A.            They are rel.aEec.                                                                          19

   20                     C.            Cossins?
   2t                     4..           Yes.                                                                                        21

                          0.            Did you have rn oppsrlunity                         ro speak wirh                           22                                                           UATTIE}I MARTI.iIEZ,
   21          someboClj ranred .rohnny McDonaId?                                                                                   23                          after haslng been fllst                               dul.y swora urde! oaL!,,
   24                     A-            Yes,                                                                                                                    vas questioned and leslified                                    as iolllods:
   25                     I,            Sas ioiiny          tlccciald          j.n crstody      *jth                                2a                                                                   EXAMlNAlIGN


           lllrli{Mrn1.silfu     llr,
                                                      REAN
                                                      lat{isocnrEs "'
                                                                                                              ,*'r;Iili:\iriii;            ,\   \_\   L\ tl. r )tnl t:
                                                                                                                                           lI,th\irnr.s0t                llr)
                                                                                                                                                                                             REAN                                                          i[
                                                                                                                                                                                                                                                                        \r.!N ( )!n('r:
                                                                                                                                                                                                                                                                  l]tr., si. lri( lri])
                                                                                                                                                                                                                                                                Ulrrrr.nE.. \\l silr[
                                                                                                                                                                                                                                                                          (.llir *t|!Irl


U.S. v. Allister Quintana
                                                                                                              .      r;}mH[i      [J-S. v. Allister Ouinlana
                                                                                                                                                                                             l&u\ssocnrns,"
                                                                                                                                                                                                     I    I      :t@oxl                                    .r',rL
                                                                                                                                                                                                                                                                    r!\60rr!!,f)?
                                                                                                                                                                                                                                                                        I.W
                                                                                                                                                                                                                                                                    uil,4lwt,i{,d




    1          BY YR, SPItID:::                                                                                                        1              rcn!'icted                of pe.:rry,               ob!itr!ct-ion         of jlisri.e,                fajse
                         A.             Good no:ni.9,            sir?                                                                                 statemenEs,                 each of vhie5                   is punishable               by up .o :ive
    3                    A-             Good m.rnin!.                                                                                 3               years          inprisoamerE?
    4                    e.             Would you please                introduce          yoorself       to t-te                     4                         A.              Yeah.
    5                                                                                                                                 5                         O.              Do you understand                   voJ nay re:usa                   to ansuet
    6                    A.             Malthe(       Martinez.                                                                       6               any quesrions                       !hat     {outd         incrj.nrnEte          you?

    1                    0.             MatlheL,        did you get a subpoena tc be here                                             1                         A.              Yes.
    I          r   c.lay?                                                                                                             8                         O.              Marthar,           hcv are 5rou feeling                      this      mcrnjng?
    9                                                                                                                                                           A.              JusL dehydraie,l,                  and preE!y           hungover.
   10                    9.             Cc you undersLand                you are not          fhe tarlet                Oi           10                         0.              Was jt           your brrthCay             recenlly?
   1l          this      invest-igrLicn?                                                                                             11                         e.              Yes.
   72                    A,             Yeah.                                                                                                                   A.              0o you Ehink fou overdlci                        ir     i     Ii.!Ie            bi!?
   13                    a-             Dc you understand                !here      are c!rren!1y               !o                   13                         A.              Yeah.
   14          clains          that       you djd aiythiog                    wrong.                                                 1{                         0.              Are yQu a little                   nervous,           too?
   l5                    A.             :io --      e&cuse me?                                                                       15                         A.              Yes.        Thac juir             nakes ir       kind         of trgrse.
   16                    C.             Dc you understand                !ha!      !here     are cur.ently                           15                         A.              I only       haye a f€a quesLions                       for         you,
  17           to rl.irs                that       you dld    3iyching            wrcng?                                             71                                         Were y..u in Jicarilla                       Apache DeLenr_ion
   18                    L.             Yeah.                                                                                        18               Ceiter         the secof,i                  week c-: Febtuar_v cf 2C1E?
  19                     l.             Do you uiderscand                you are suraently                Jnder                                                 B.              Yes.
               !ath?                                                                                                                20                          n.              i{ere you in there                  r!!h      s3hebody by ihe same
                         .q.            Yes    -                                                                                    2t                cf Ail!ster                 C!inrina?
  22                     C,         And you understand                        you must !eI1       the lruLh?                                                   A.               Ye:h.
  23                     A.             Yeah.                                                                                       23                         A-               0ld you haye d cotversaLlon                             kith.{llister
  24                     C.             ,o you understand                if     you do f,ot      lell         the                                 QuinLana during                           ahat pe!iod,             Ehe seccnd week of
  25           trrrh        to:he             C..nd    Jury you may be.harged                     and                                                 Feirruary           af 2i16,               in $hich         Allister        ro.ld        yor he sas
          \trl .\ ft: r ,Fl( t:                                                                                                            s.!\ti1 11:()ttt(1.,
          llola lhf,,Su(.llr,                                                                                                              ll'r t! Ma,r.sur              u!                                                                                            r1\l\   ()ltt(t
          $,8l.-\\! r:{l                                                                                                                   $uh, \ll l;-t[                                   REAN                                                           nr llid s$.rnr. t;i!,
          LL\ (irD rrlrtr2

[J.S. v. Allister Ouintana                          ffi.,ort,":1lp                                                                         lt\\ Lilnr$9rii!

                                                                                                                                  U-S. v. Allister Quinlana
                                                                                                                                                                                            BlassocrArEs,_
                                                                                                                                                                                              la ffiffi'
                                                                                                                                                                                                                                                            .\llqternk. \lt 8ih2
                                                                                                                                                                                                                                                                     IU!ilr0trl
                                                                                                                                                                                                                                                                 l1\ r?riarL0!r,
                                                                                                                                                                                                                                                                     tffi*d
                                                                                                                                                                                                                                                        ril{il: d,4Bu0hi..o0
                               Case 1:18-cr-03989-WJ Document 102-1 Filed 08/31/21 Page 10 of 18


                                                                                                                                                     -j
                planning          !o move lo SantE F€ to attend                                  schocl-,        or:ce                                          deep shit                    wes?

                he ras         released         from jail?                                                                                                                  .1.              Yeah, yeeh,             he didnr:.ea:ly                       say --      Laik
        3                A.        Yes.                                                                                                                         aboua it                    m!ch.

        4                O.        Old he ask you -'L-r                          t.i1      ycu th.al he                                              4                      a.               Aod then the rex!                   day did           lrou ha?e anothe:
        3       !reede.i somebody ro lo.k                     after         his         house?                                                                  aonyersation                       with      A1::ster          ouintana?
        6                A.        Yeah.                                                                                                             €,                     A.               Yes.

                         0.        And di.i       he isk       you,         if      }.'ou nould        heip           hin                                                   O.               Afi<i al       th:t     tiee      di.i    he as:            yor ro xelD tim
        I       cLoan up his              house;ifter          he 96t out Iro(                      jai:,        !hrr                                5          clean        up sonetoing                      in his        hcrse      sherL you rio               uer.
               he ilcuId          a1lo*     ycu and Che!y:.                      yo!r     girl      friend,            to                                       releaseci                   fran    jail?

   l0           live     in the horrse ehile                  he was gone?                                                                      1C                          A.               Yes.

   1i                    A.        Yeih.                                                                                                        t1                          C.               Aic did         5e say thal              he reeded             ;-D gei

   12                    0.        And is Cheryi              Cachscha lour                  qill      lr:end?                                  12             sonethinq                     6ut of his             hcuse befcre              it        sta.ied     io
   l3                                                                                                                                           ll             stink,             acd th€n m3de a comnei:                              that        if     he didn,!           qe:
                                                                                                                                                ':4             ia co! beiore                       i!    beqa.       ro 5tink,                                               jn
   14                    A.        Dces she hive              scfre !elatloh                 !o Ail.j.sler                                                                                                                               it        tsculd tesult                     a

   15          Oulntana?                                                                                                                                       manslaughter                        charge?
   16                    A.        That is one of her ai!sr                              ccusLos,           I Lhink                             16                          A.               Yeah   .


   L1           i!     ras.                                                                                                                     11

   18                    C.        The fol:osin9              e\,ening,             alter        h6v:nq       !hai                              le
   t9          cor,versaCioil            si!h     AIlisler          Quintana              in Lhe Jicarilia                                      11

  2A           Deteniion           Conter        in lhe second weEk o: 20i8,                                did        you
  ?t           ir6ve another             convers;:ion              vith      Alllsaei             euj.otana            in                      2i
  22           shtch          he tolcl     you he ras          in deep shjt,                     anC that             orly                     22

  21           .erIain          Feop].e kne{ abo!t                 i!?                                                                         23

  24                     A.        Yes.                                                                                                        L4

  ?5                     O.        tsur did he nor specif!.                        exac!1y          ,hat      lhai


             iiilil{^i,+"'
             i'iill;i,'1,':,,,, BEAN
                                                                                                             r,,1rfi'li!\i|''-r'rri;
                                                                                                                                                          ll'r+rilLir.\dr             l!'
                                                                                                                                                                                                          IIEAN
                                                                                                                                                                                                                                                                                   tl{x (,tE(f:
                                                                                                                                                                                                                                                                      lrl ilnl S\\-,S,!'( lLll
                                                                                                                                                                                                                                                                        .\llutlt!td,, XY sr!,2

                                                lslflssoCIlrns*
                                                  I I rmwu*
                                                                                                                      ,,.i#Hljd
                                                                                                                                        '
                                                                                                                                                          l.\\ iiln   af,r9t02
                                                                                                                                                                                                          BulssocrArEs
                                                                                                                                                                                                            laffi                                  "
                                                                                                                                                                                                                                                                    rD,ni
                                                                                                                                                                                                                                                                                    i.?ri * r:!!l9t
                                                                                                                                                                                                                                                                             f\\ d6 3XLlpl
                                                                                                                                                                                                                                                                                   t.lww
                                                                                                                                                                                                                                                                             kft,tr5u2,( ci,
u s. v. Ailrster       ouintana                                                                              '"""',   '*'asui'-"'            U.S. v. Allister Quintana




        ..
                                                                                                                                                     1                      A.               Yes.
    2                                                                                                                                                2               0.   Do you understanl ihat you are currenLly
                                                                                                                                                     l          undea oa!i?
                                                                                                                                                     4


        t                                                                                                                                                                   A.               Dc you undersranC y.L rf,s: tell                                 rhe !ru!h?

                                                                                                                                                  T                  O. Do you undersrard that if you dc nct. teLl
    a                                                                     LAND,                                                                   8            the Lluth ro rhe Grard iury, yoo aay be charged and
    al                   alter      havi.ng been first                    eul-1: swo.n udder cath,                                                9            ccnv.ic!eC of pe!ju!y, obstructi.oE of jusl:ce,
                         ,as      questioDed         and :estified                      as fcllcss:                                             10             enCe!inq false s:atenen!s, eaah oI whlch ts
   ll                                                     EXI.M]   NAl:ON                                                                       t1             punishabie by up ro five years ir p.ison?
   12          Bt uR. splNDia:                                                                                                                  t?                  A. Yes.
   1:                    O,        Would you pledse                 j.ri!ro{i!ce            yourself          !o the                            13                          C.               Do you underst:nd !:ou hay refuse !o ansrel
               Granci Jury.                                                                                                                     t1             any quest-ion rh6! would ltcEihinace                                                i-cu?
   t5                    A.        My .tane is Sarley                    tlowl;nd,          and I'n         Travis'                             1:                          A.               Yes.
   ia          ',ounge!         sisl-er.                                                                                                        16                  C. You just nenii.oned Travis Havland *as your
   t?                    0.        Thai     1s 1ravls          Eowland?                                                                         1,.            older brothe.:
  1;                     A.        Tha!,s       Trnvis        Ho{ladd's                 younger      sisier.                                    18

  i3                     O.        Fid you get a subpeena to tha!                                   hele      Eoday?                            19                  O, Do you kno!                                  somebodt,         by tha nace of
                         A.        Yes, I iid.                                                                                                                 ALIister iuinrana?
                         0,       And do you understand                          you dre no! rhe                                               21                   d.    :es.
  22           tarqet          D! lhis      investigation?                                                                                     22                           O.              How Co you
                                                                                                                                                                                    kno, hin?
                         A.       )es,      I dc.                                                                                              23                           i.
                                                                                                                                                                           IrsLe: Ouintana .s my :ousin :i!cu?h )ur
                                                                                                                                                                                            Al
                         a-       Do you lnclers:and                    rl:ere          are cu:rentiy             aal                                         grandmoLhers, and se all grcup up cogeahe..
                                                                                                                                                                                                             We
  t5           r:liins        thEr,rou       did aoy:hing                €rocg?                                                                2a             ciaimed each other ;s brcthers anii siste!s, beaause

                                                                                                                         \l_\lI (,n{(                     5.\11_1tl: ()tn('t:
                                                RtrAN                                                        ,rl lllrl\\\,S!! t.3,
                                                                                                              -\nncrunrr Ut{:l0I
                                                                                                                        trt, t ur!ttl
                                                                                                                                        t_
                                                                                                                                                          l11,t!!hd1,n(k          I   t0
                                                                                                                                                                                                          REilY                                                                \t.rt\.)ft1(I:
                                                                                                                                                                                                                                                                    lrl l'l nl \\1,\xnf lt:o
                                                                                                                                                                                                                                                                      \ll,Itinil., Nlt s;lo!
                                                l&lassocrArEs,_
                                                     ,{        Etwdri
                                                                                                                   f.L\ tnr, &l!)lr1
                                                                                                                        tw9&!                                                                            EUlsSocrArEs,_                                                         d)r Strrtrt
                                                                                                                                                                                                                                                                          l:$ ri0! 8l;!q l,)!
U.S. v. Allister Quintana                                                                                   ..ril;    Di,45W"'r.qtr                                                                        R  atfutu,                                                          te@Jg
                                                                                                                                                                                                               1l           lfuEuE                                .   m.n.il.hagd[i.,r,,D'
                                                                                                                                             U.S. v. Allister Quintana
                                 Case 1:18-cr-03989-WJ Document 102-1 Filed 08/31/21 Page 11 of 18


     1         he gre{ up sitb                   us                                                                                                1         did.              That's preity                         much       the only reds.6 ;hy .il I isier
     2                    o.           And is      that        kind    ef t!ioaI         tradirion           iD                                   2          had hard feelirgs                                toward my older b!othet, T.avis.
     3         ,ii.arilla?                                                                                                                        3                          a.            l;oH, y"u said T!aris Drs sir-. Ailis!er's
     4                    A.                                                                                                                      4

     a                    a.           And so you ale pretcy fahiliar                           wi.th                                             5                          A.            Yes.
     6         Allister's               bef!ivior?                                                                                                6                          9.            Do you nean                 io an intinale                   !eiatioashjF?
     'l                   A.           rss,1       am.                                                                                            l
     8                    a.           Does 5e have a brr                 ef drinki.q           prob:en?                                          8                O. :s Trdlis -- or ras Travis rel.rted ao
     9                    A.           Yes, h€ does.                                                                                              9          AlIlster's morher?
   10                     a,           Bhat abour a cccaixe                    prcblem?                                                       10                   A. No we'!e :elated throuq:: his dad.
   11                     I.           Tlat,    he do6s.              Ha contiruously            bought                                       11                   O. oid you stay aL Ll"liste!'s house from
   12                                                                                                                                         12             August of:'.1: tl.rougi Jan!a:y cf 2nl8:
   t3                     n.       I,lere you dware uhether                         c. rot   he had any                                       13                             A.            Yes, I.lid.
   1{          :iI      wi:1      t-orar.ls        your brcther,               Trav:s?                                                        l1                             O,            Did y!u live Lhere Hir-b your husbanil                                           and
   1i                     A.       Yes.                                                                                                       15             kids?
   16                     i.       HoB were you aware of that?                                                                                16                             A,            Yes.
   11                     A.       Las:        year,         I rr quessing           summertine,          or                                  1?                             0.            Eu: you            moved            out in the end of Janua.y?
   18         before           sunmertime,             uhich        is probab.Iy         around      Ju.e                                     l8
              naybe July,                he --        Tlavis        i{owland was with           Aliisrer                                      19                             O.            is you! l:usband's                       name I:ichaaL?
   10         Qu:ntanars                mom. A.d Allis!er                     did    not Like     txi.                                        2A                             A.            Yes.
  21          because we all                   gren up togeEher                 ar:d tre ,ere                                                 2t                  0. ilhen yru firs! moved in in Augus! ef 201r_,
  22          siblings            --     clalied         each or.her as siblings.                     And the_y                               22             ,as ihe hsuse a pret!y messy place?
  23          !oughi,            ani Al1:sier                bea:     hio up a! A.lIisEel's                 nom's                                                 A. Yeah, ir was a disaster -- pretty muah a
  24                                                                                                                                          24             pa!ty house, pretty mrch pecple c:me and re.:
                                   ihey        dld qer over             ir,     or so ttrey       say Ehey                                    25             uhenever rhey felf                                 Iike ir.             J nas desperale fer                         a

          \LYrn lt ( )!1!( I                                                                                                                            i.\\J.\ tr()ln(a_                                                                                                           it\tr ()Etatl
           l19!:rUrr1.s.k    tt0
                                                   PF,AN                                                                                                l19tarlkr.S'!k              lllr                                                                                  Ll llrJ\$       \uil( Xi{r
          \uu fc, NY 8tiftl
          l.!\ lair, i lri @


U.S. v. Allister Ouintana
                                                   ffiS3ocurus,.,
                                                          ,{        etud.r
                                                                                                         "'',',,,',I'Y\:l:?.1,
                                                                                                          ',,.lrriiiil.;:
                                                                                                                      l.rco@
                                                                                                        ,,,",t,,,t,,jdd,s,.,.,,,,     ;   U.S. v. Allister Quintrana
                                                                                                                                                                                                           ffi.,n.r*
                                                                                                                                                                                                             la ffi"tr
                                                                                                                                                                                                                                                                           .\lLofBrt!(, NU a;lo,
                                                                                                                                                                                                                                                                                      6)n a t!'!iq I
                                                                                                                                                                                                                                                                               t \\ I3).' a f,i! (rl
                                                                                                                                                                                                                                                                                       tm9g
                                                                                                                                                                                                                                                                        tr".nl uili!rlI{ti{,,rn




     1         home -- for a house and a place to sLay. fhere's                                                    no                          l            dcor,             ancl he put                  1t i',              We rere      workinE             on, 1ikr,
     2         hcusirg in oa1ce.                                                                                                               2            naking               hone inprovenier::s                           of just      win.lrNs            beinq       fixed
     3                                 So f asked Alllsterr                    hj.m beinq my         lj-Etle                                                tsncl srriff:,                      _lJst ior        rhe sake oI cur                       kidsr     you know,
     I         blother, my sibling, if re coJld move in, because iL                                                                            4                                           I!     gcl      to the poict               ah€re            !h:ngs      rere       qoinq
     5         ras - three-bedxoom house. And he satd, Yes. So lt                                                                              5            okay ,iLh                      A1.l   ister.             He rasn'E           r€a1Ly home, l-ike,                      a

     6         sas really bad. The carpets uere arfu1, Eo Bhere the                                                                            6            lct.              He would cone back probabiy                                        fo!     c1o!hes,           aod
     7         dogs rere -- !h€ dogs he had. or uhoevea had anlmals,                                                                           1            then he u.ruld                            leave      agair.
     8         u.:uld iet ihem in and they woil1d jus! qo to the                                                                               6                         O.                During          Ehat approxlmately                          si:-month          period
     9         bathroom uhelevea they eanted. fhere was overslocked                                                                            9            thaa             you li'red                Ite!e,         did         ycu keep it            reasonably
   10          dishes and o1d tood. lhe only food that was in lhe                                                                            i0             clean?
   1t          fridge ,as just old, nolded. It ras Just really                                                                               11                          ,4.               les    .

   r2          doun.                                                                                                                         L2                          A-                Iell        me aboc:            a :ine        that      :ravis          s:apped            by
   13                     Did you do your besL -- I,n sorry?
                          O.                                                                                                                 13             nh:1e             you lived                  i-here,          to vlsit         yoB and your
   14                     A.
                          5o, we c).eaned it up. t{e pulled out the                                                                          14

   15          caipet i.n Ehe back looh ahd *e cleaned th6t atea up                                                                          1S                          A.                Iravis          came by one tine,                      and --         io vislt
   16          because of all of the dog poop oo i!.    We shahpooed                                                                         1€             us, and Allis!er                               go! upse!.                He starLed                frea(ing         !,ui,
   l?          the carpets ouL. We rEflxed Ehe doo!. The door                                                                                l1             and he is/                      li,ke,         "1 dcn't             wani him here.                   Ue ean,t             be
               wasnr! Borking. Altual,Iy, t}le front door cas brokeo                                                                                        i1ere.              Euck Lhis                  quy.           No, I don,t             want :u fuel(ing
               to {here ALl-lsteE Has puLting a couch against the                                                                            19             see h1m. "
   20          dcor erery n.ight -- or every time he would leave tlta                                                                        2A                                          and !e rere,                     like,                         your problen,n
                                                                                                                                                                                                                                     "!ihat,s
   2t          house he voold pur a couch agains! Lhe dooa, and                                                                              21             l,ou knou.                      And l4ichael                  uas like,         It     y.u are goinq                  to
   22          clinb out the ulndcu. And that,s 5oy he ras getrinq                                                                           22             trear:            people                        that          --    you knor,          you guys ;re
                                                                                                                                                                                                  -ike
   23          in and out of his houee.                                                                                                      23             brorlie!s.                      Hichael             is qo.Jly dan.               He is a real
                         So ehen he froyed j.o -- By husband does hoBe                                                                                      Christian.
                                                                                                                                             24                                                 Anri he pulled                  AlLister          3side,         and he
   25          lmprovemenL fo! a living,                              and he -- ue got a ne,                                                                ras                 Alliste:                 eJs -!rying
                                                                                                                                                                        --                                                        io ce --         hecnuse Michaef
                     tt:{)FlrI
          \.\_\'It
           ll9!"qrlr(1-Sut'tl'r
                                                   REAN          'l,,ll'-\:\l\,ill{;
                                                   lAlASsocIATES,- ,,,;;;:j:i;,;tjl
                                                                                                                                                       s_!\1-.\ tl:(n
                                                                                                                                                       I lll iai [h],
                                                                                                                                                                              ct.
                                                                                                                                                                             \r!k tl(l
                                                                                                                                                                                                          BEAN                                                          'r::"i.il\rrllii'l
           t-.!\ ail1 8uigl!,

U.S. v. Allister Quintana
                                                   D-El
                                                         {     l
                                                                    *,**r
                                                                    H'!6;Er                              ,{ r tr.';
                                                                                                                      rlrueq@
                                                                                                                   4507
                                                                                                                        r'{'.r"'trn

                                                                                                                                          U.S. v. Allister Ouintana
                                                                                                                                                                                                          IS{ssoulrns".
                                                                                                                                                                                                                 I    I         EuftuE
                                                                                                                                                                                                                                                                               "'i#;,,i
                                                                                                                                                                                                                                                                          ,,,'r ,'.,. :i.{r,,',',.'x
                                                                                                                                                                                                                                                                                   450B
                                      Case 1:18-cr-03989-WJ Document 102-1 Filed 08/31/21 Page 12 of 18


        ,)
                 sas h!lo:nq                    All ister         back,        Allisletjas                  t!!Ldin!           --                                     1           poi6t          in ianuary                   cf     2013?

       2         i:ke,          sakrng           a fuss         :o try         to get aL Travis,                          So                                          2                        A.          Yes,:              did,
        :)       lravls               nad ualkeo          away, and he ras,                         like,       eel:,          yoi                                    3                        A.          why iid             you have !o cali                    rne golice          on h:n?
        1        knok,           il      he dcesn':             waat Ee I1ere, chen I'm                            goiilg          to                                 A                        A.          wel:,          !hroughour               --    j,! srar!ed         in Novenber.
        5                                                                                                                                                             5           l,llister            *as jusc                aa!!ng         out.            "AciirE      ou!. " meaninE
        6                                 M;chde!         calmeo doon AlljsLer                          and toid               hifr,                                  5           he -* Michael                        warked nighl                rliiirsi        fron     t2:C0      a.n.
                 you kror,                il     --    you cEnrt           live        like         !h!s.          Th:s        is                                     1           aLl         Df lhe way up to A:Lro a.m.                                      Sc ne ard !he kicjs
        e        ).our brci,her,                   aao you quys gct to lei                             byoones be                                                     8           yere         home alone                durinq             ihe niqhl.             Ard right        uherl

        -9       bygones,                you knon,            jus!       taLking          to A11ister.                                                                9           Michael           would leave,                       Al.lis!er         would sLar:          playlrg

   tc                                     Aliisler            calned       ocrn,          bu! once AIlister                                                         10            loud music,                    invj!ing              pecple        over,         You knor,        1 would
   ll            k{e,       rha!          illchaef        {as a reasciable                     nan,         and iet            goinq                                11            vake up iE the middle                                 oi nigh:.              and be, 1j.te,         theie's
   1'2           to      1pt cert,arn                 thiogs          int,erfere,          I guess/             yr)u would                                          12            so many people                        here,           My kids          are sleeping.              1l is
   13            say -- re dcoit                       iike       ianr     confrdttation                    around .,Lrl                                            i3            ioud music,                    .Ioud noise.

                 klds       ;.o          arcund        c6rselves.                So .A11.isrer              celne.l        dcvr                                     14                                     I woulC gc back there,                               anC I sould         be
                                                           gince                                                                                                    .I5
   15            b', then,               and eve!                        then he has .eve.                      rea:"1y                                                           banging           o. AlilsLer's                       back door,              6nC I would say,
   '16           !hrcugh               a fi!       around Micheel,                    b€aaf,se Michael                    is                                        16            "Wnat are yoD _quys all                                   doing       h"re?       I,i     going      to call

   17            really               bui-t      guy.         lle ls      heavyse!.                                                                                 1?            :he coPs,                if         -vcu gui,s donr!               -qe! rhe hel1 out of here.
   l3                       O.            |te is signjflcantly                        .:.atger than borh Trar:s                                                     18            Yor guys Beed to get the hell                                          cut ot iere.           t ha1'e

   :9            ;xd Allister?                                                                                                                                      19            kids         here.             if     the aoFs were ao ccne Lhei: ilguld                                  take

   2C                                                                                                                                                               20           my ki.ds.                 I'd         b€:1n         trouble.            You quys {ould             aIl        ire

   2l                       O.            Nov, rhie             a1!ercation               rhere        AllisLe.            was                                      2\            in         LroubIe.                 You know, like,                   geL rhe hell          ou! ol           the

                 tri-irig             Lo gel       at Traeis,             theL Bas in Ehe late                            sumner                                    22            house-            Like,              ieave."

   :l            o   f   :101 1?                                                                                                                                    23                                     5o he ,ou.ll                 9eL nao,              anc ih.t's      haPpene.i,

   ,t                       A.            Yes,                                                                                                                                    1r.l say --                   1'd say,             I.ike,     oine or ten !imes               fron

   25                       C.            Di,l ycu calL                t-ne pollce            cr A1:is!er                 a: seme                                                 :lcve$bet            :o,            1ike,        uhen ,e hoved out.                      And ne las

               \\11 tl: ( ,ll11 t:                                                                                                      \! U\   (         X1'.                s.lsf,l !1. ols(l:                                                                                                     ll \l\ tll ll(ll
             s
             I It trlr \la\- Sunc I lo
                                                         tre{N                                                            'i,.,ij",il irl.iir;r
                                                                                                                                                    'll
                                                                                                                                                                              I 19 br Mhs'. tut( I l0
                                                                                                                                                                              ss'bll,l"N87i)l                                 EFAI\I      'i,;ji:;l,i:riti^l;;:

                                                         -Elf\ssocutrs,-,-,,;;u"
                                                                                                                                   ,..iii*;iiii                               rlrtl89.rrrq
                                                                                                                                                                              f.!\ riln *tlrll9                               IAIASocrATEs.. '.i*"iliiil
U.S. v. Allister Oulntana
                                                           la. EIYJY*i'                                                                                    -
                                                                                                                                                                 U.S. v. Allister Quintana
                                                                                                                                                                                                                                       la Bffi"lE'                                                4510




        i        ju5!       beinq              a jerk-          He ras         jus:     drint-ing            all      c:       tne                                    1          ,as really mal at us- P€ sas, like,                                                    "The cols
       2         aifre,          treatang             us really           bao.         And so nhe, we move4i                                                          2          aouldn't iome have cofre in if you guys didnra open
        3        cuL,       ir         was ianrary              3:sr.          Eu! when we did                     cail        tne                                               ahe dcor. Shy .ird you 6Fen rbe dcor? They .an'r do
       4         ccps --               your quasLion                  was calllrg             !h"     cops.         right?                                            4          thaE- Thls rt aullsnit."    And. "Ihis is hy !:ouse,
        5                   O,            Yes.                                                                                                                        5          and ihese 9u:/s don'! even llve he!e," oi'r:heyi!e                                                              noE
       6                    A.            So I goL --                 I he.rri:,h3r            Allisier             ):ad       a                                      6          in charge cf                     h-v    house." And he {as jusr lrying                                    ao
       I         dcmesEic violesa=,                           anj      in sy corr             or cx ihe                                                              1            find every Excuse ir the book,                                          anC he          rds reaily          mao
       I         resery;Lion                    they rill             clrarge     y6r for            harbaring             a                                         I
        )        fugiri!'e.                   3nd 1 was jus!               rired        of Aiiister,s                     shi!,                                       9               O, Approxinaiely/ Hhec was ihat?
   1J            iro,       licu hncw.                                                                                                                              10                A. .7anu:ry, like -- ljke, earl./.ranuary.                                                              ile
   t1                                     Ii     you are wanted,                  tllen       1'm going             Eo ge!                                          11           vas in jail fcr a whi.Le for cionesEie viol.ent.
   t2            you cua of the touse,                                a..d se'11        figure          cut ehele                  !o                               12                         C.          oid he gei ouE of jail                               on January 31st of
   1:            ga from there.                        Sc, at Least we woi,i                          be bothered                   al                              13           :cr8?
   14            niqht          rith          parLyi^g         and random people                      i.n the h.use.                                                l4
   1i            So ue calied                    our pasta!              up.      He,s a cop, aid:                         said,                                    15                         A.          Did he cona hone oo January list                                    ot    201g?
   16            "Does Alllster                       ha?e a rarran!                  on hin?,,                                                                     16                         A.          Yes.
   11                                     And he ieileC                 m€ back and he said,                         "yes,              he                          L1                         O.          Hcu did he Lreat ycu {hen he came hohe?
   1a            dc€s.            ilhere         is he a!?'                                                                                                         18                         A.   He ua3 really upse!. He vas really mrd_
   i9                                     I said,         ,'He,s here at the house.                                 tou can                                                      We          ue.e makioq dinne., ard it *as cur ias! x:ght
  2'             come and get hin-"                                                                                                                                 20
  :l                                      He said,            "Okay,       :'n        ccning         virh     ancEher                                               2r                                     Hlren ne had called'-he cops on ALlisler                                              io!
  22             unit,      "                                                                                                                                       22           domes:jc violenae, 3nd ne ,as thro?a rn, re decidec
  23                                      Sc lhey         came to the hcuse,                         and :hen (e                                                                 ve needed
                                                                                                                                                                    ?3                      Co moue because I didn'l wrnt
                 opened Ehe door,                        Allistea          Quii_-ana,           3ri.an Cachrcha,
                                                                                                                                                                    24           confrontaiion, and : sas jus!'atred cf it. And n-9
                 Aldrev           6a11eon,             u4!e a1 I erres:eC                     lhat      dair.        Allisr€r
                                                                                                                                                                                 bcsses -- my co-rorLers, they a1I pltched 1n --o ge!
             s.\vt\ !r ollt(l:
             llr,hntla,6.tuk ll0
             $.fi tt.X\i8?Fl
             tlDt !M.Irlt
                                                         REAN          ',:r,\:\'i,iiill
                                                         IAIASSOCIATES,"                                                       I.\:I];;Ii
                                                                                                                                                                          s!\1
                                                                                                                                                                          I
                                                                                                                                                                                   1
                                                                                                                                                                              19l:ii
                                                                                                                                                                                         (,l}lct
                                                                                                                                                                                       ft.
                                                                                                                                                                                       ibnl tu(     t X)
                                                                                                                                                                                                                          REAN                                                       'l:li:\'\iiliu
                                                                                                                                                                                                                          Bhss_g_qr{Fs" ,,,Hilil
             llx 66,8rlrllP                                                                                                                          :]::;J
                                                         D-El             **_!t
                                                                          ';;-ilEi'n                                               rMe.c2
                                                                l-l                                                   . n.rr   ilJ-"il'r{",r',-.
U.S. v. Allister Ouintana                                                                                                           4511                                                                                           /    I      *fraiL                               ,.',,ild,r'"\''u,i,',,,ir
                                                                                                                                                                 U-S. v. Allister Quintana
                                                                                                                                                                                                                                                                                                 4512
                            Case 1:18-cr-03989-WJ Document 102-1 Filed 08/31/21 Page 13 of 18


    I       us a temporary tral.Ier put a! the Rv park. so ,e                                                             1                    So I call€d my olde! sist€. and tllchael --
    2       {ere movinq- And then oy slster Has going to take                                                             2        I told tli.chael abouL i! firs:, and I said, "You koos,
    3       care of my klds urtil re found applopriate houslng,                                                           3        Allister.is   talking 6hic. Ee's th.orjng a lit.    l
    4       so that was the plao. And that nlghr of the 31sc,                                                             4        donrt lant to be here."
    5       ,e had already gotten eElythlng out except for my                                                                                 And he is, 1ike, "You kno(, fuck lhaL. "
            dressers, and thatr3 uhat                     we   vere dolng,                                                6        iie'3, "A11i5te!, 11ke, what's youE problem?" Aftd
    1                  so I figu!ed, since rerre hele, se should                                                          1        AlIiscer ls aIl, "1 don't tucking uant you guys
    8       just cook dinner 6nd then go back. So re decided to                                                           8        he!e," and they wele yelllng at each other through
    9       cook dlnf,eE. And f was fraking lh€ fire because lhe                                                          9        the room doo!. Ard I flgured I bette! call Heaven
   10       hea!€r didnrt uork aE that tiie-   Aad lhen Las                                                              10        oa -- Heaveo's 6y older sisler.  I said, I betler
   11       sltting in frooE -- I ras s.ittlng in front of Lhe                                                           11        ca]1 my 3ister o, my cops. because this is going to
   72       flle trying to ha](e It. Mlchael sas In thg kitchen                                                          72        get clazy if Michael ends up hurtLng hin. Oo Lhe
   13       cooklng. the klds xere Ln the living room and                                                                13        reservatlon, lf you are oontribal fiembel, atrd you hlt
            Alllster just walked througtr the doo!, and he ,oes,                                                         1d        a rrlbal  menbe!, they'11 charqe you pretty good.
            "t{hat the fuck a.e you guys still dolng he.e? You                                                           15             A. Is your husbaod a nontlibal meober?
   16       guy6 are srill  he!e? tlke, ,hy are you guys stlIl                                                           l6              A. tes, he is. so after lhat we had jBsr -- I
   71       here?"                                                                                                       l7        left rith the kids, because things vere already
   18                                     And then he slanmed the door really hard                                       '18       getting bad. So vhen f l.eft oitt! the kids, I called
   19       and he said, I don't eant you guys here no nore.                                 r                           19        ny slster. lly siste! came over. She plcked ne and
  20        don't lnow ,hy the fuct you guys are 3ti11 he!e. so                                                                    the klds up, and fhen we lent to hel house. And then
   2t       he. Iike, stomped his feeE all of lhe way back to his                                                        2L        she called xi.chael and said, "You beller come over
            rooh. And then shen he stomged his feet back to the                                                          22        here.  I don't ttust those PaoPle-"
   23       .oos I Has, llke, "Really?" And I ras kihd of                                                                                    Aut before fle wele leaving A]lister's
   24       shocked, loo. becauge 1 dida't know he Bas getting                                                           21        house, me and my kid9, Benny collins salked in
            out of Jail-                      And tbis uas about 6i00 ol 7:00 p.m-                                       25        Lhrough the doot ,l!h a big old case of beer, like,
                                                                                                         (                                                                                                                                           ll{\      ()}llcl



                                                                                                                               iililfir Wg[""
        \.Lv.\ *l ( )llf( l:                                                                     lL\ll       [l](ri
        I lliIt( Vr.r.Su( I lrl
                                                 PEAN            '1,,i'llll;,t')iil';li,l
                                                                                                                                                                                                                                          !,1 IlunlN\l.SBt
                                                                                                                                                                                                                                            .\l[unk(ur, N$ 37llr!
                                                                                                                                                                                                                                                       (n t a Bq!,
                                                                                                                                                                                                                                                                    l{i{,


                                                 l$ltrssoctnrrs'-
                                                   la ffidH'
                                                                     "-i##r:;
                                                                  ^",11:j.".",,
                                                                                                                                                                                                                                                 I!\ d,il3l}']lr!
                                                                                                                                                                                                                                                       l.ffilw

U.S. v. Allister Quintana                                                                                             U.S. v. Allisler Ouinlana                                                                                                          4514




    I           24 pa.k. Cheryl Cachucha walked 1n ,ith                      a fiflh,      thls                            1       This:s            what they               said             --    li|€ aops tcld              ny husband
    2           guy named waa.en Cachucha cane lhroogh the cio6r,                          and                             2       afld I,         "We know rl:lt                        kinC of pe:son             AIlisrer             is."              He

    3           1 was, 11ke, "oh, you're here for Lhe paatyrr because                                                      3        is,    like.            "Jus!         go.            He's a lit.Le             asshole.              Jusr
    4           I Has upser. Righr when A.Llister gets back rhat                                                           4       go."           He's,           like,      "He'11. d.aL dirh                     this;          fuis           isn'l
    5           nlghr he started -- ltke, a bunsh of pecple Balked                                                         5        reaIly         nothiIq.           "
    6       lhrough the door cith alcohol. I ras like "Sor!y," I                                                           6                                lr. {e!e,           L   ike,           "Okay, "       So we Iefr .                   They
    1       yas Like I was Just being salcastic.                                                                           1       go! that            lady who was Judith                                 --   [ don'!         hno{ ie!            ].as!
    I                  So me and my kids 1efI, and then Heaven                                                             I       name/ bu! lbey                     told          her to nove her vehi.cLe or!                                  from
    9       uas, like, "I don'! trust a.1.1 of ihose people Lhere                                                          9       behind          ry husband's                     ride.
   IO       {iLh Ulcha€l." i had - vision that f,hey ale probably                                                        10                  C.             tou're         ralkiig                 abof,t the poliee              dt,J Lhis:
   11       going to gang up on hlm or sonethi-ng. 5o fle called                                                         11                  A.             Yes.          They gol her no.,,ed out- of                            there,            and
   12       Mlchael, ald MlchaeL ras, Like, 'tI cantt Ieave," He                                                         !2        then ie           Ief!.            And that                 wa5 Lhe tast              !ine     thai           i el'et
   13           is, like. 'I caD't go noshele. This laCy bLo.ked se                                                      13        conflicrel                ilith        Allisrer-
   14           in." Xe 1s, 1ike, they sai-d'?hey,re calling the                                                         L4                  0.             .4nd aiat           t'as on Jaiua:y                   3lst     of 201a?
   15           cops, ancl I stole froF Ehen."                                                                           15                  A.             Yes,
   t6                      : las, .like, "!{har the hell?" So I calIed                                                   l6                  O.             l!av-is        wdsn'E a! !he house at Lhat tire:
   t1           the cops myse-lf and I said, nJust so I cogld have on                                                    L1                  A.             do.
   18       record On n]. end,' I said, "You know, Allister                                                              18                  A.             taen you moved cdL, *as there                                       any blocd                in
   19       Ouintana is blockj.ng iE ny husband, We just moved                                                           19        the house?
   20       ou! and ,e don'! iant co coEfrontation.                           fle need the                               20                  A.             Io.
   2l       cops Lhere.'                                                                                                 21.                 C.             Was :here               any st raaqe smeIIs?
   22                  so we trent back uith the cops. My kids                                                                               3.             N..
            stayed cith fry olde! siste!, and the cops pletty nuch                                                       23                  !.             And did          you see flavj.s                    or F.laister             on
   2A       rold us, "Just gc." ?hey are 1ike, "t,e ktroe wha                                                                      February            2!d or 3rd of 2018?
            Allister                ls-       ,{e koow uhat kind of person he:s.t                                        2S                  A.             On Februarl/                  2.d,       ne and ny hu3banj                   ,en!         --
        \!\tt     ll:()!llcl:                                                                 lluN()t1ta!
        ll!,titr llr.r.Sutu     I   r('
                                                 IIEAN                              qll llinlN\r-,snk.
                                                                                     $rxlurpr, S\l Xitd
                                                                                                          ln:xr
                                                                                                                               '!rr
                                                                                                                                     \ B: ()l+t( I
                                                                                                                               ll9l:.rI{.r,1,,t      lllr
                                                                                                                                                                           REAN                                                           "r,ruii\lrlji,l
U.S. v. Allister Quintana
                                                 lSl,tssocnrns,"
                                                   l:l ?Hrtr
                                                                                          l.\\
                                                                                                til;r iulrlrl
                                                                                                 (:ffi, a$r.l12
                                                                                                 1ffi9w
                                                                                    .-tuI !n,r'4q1{rd.u,
                                                                                             451 5                    U.S. v. Allister Quintana
                                                                                                                                                                          ISttrsou,uns
                                                                                                                                                                                    ](    I        ddE'a
                                                                                                                                                                                                                     ",                  ',r'.
                                                                                                                                                                                                                                                   "',##
                                                                                                                                                                                                                                                   tril,,if".fl..,..,
                                                                                                                                                                                                                                                      4516
                                                                                                                                                                                                                                                                        'r
                              Case 1:18-cr-03989-WJ Document 102-1 Filed 08/31/21 Page 14 of 18


     1       we ,ork          logethe!         al lhe Egs.              so ddrinq       lunci      ue ren:                             1            body at your grandmd'S,"                                      A:d ny 9r;rCn:'s,                           whicL                is
     2       :o tha slole,             and on ou! way inEo ihe                        store     we sa,                                2             .\1Li$rerrs                house,        numbeii 66 Nava-jo S!reet.
     3       A1:isier'Juinrana                  wiLh Benny ColIins                   and Horard                                        3                                   And chey said,                     "Ox. shi:,                 "    1   ike    "AI: isrer.
     4       ffartitez.           They rere         altogerher,             aflq lhey         a.L1 ,alked                             4             is he okay?                   1s AlIister                okay?               iike         what tne?rr                      And

     5       into     the store,            anj    I said,        "Today is his               birrhiay.n                               5            I'tr      ar ambslan.ie driver,                          rnd I (;:s the crly                                  oie        ihele
     6       And Sichael            qoes,       "We1l,        !hey're       jus!      goj.ng to teer                                   6            to riri!'e            the ambulancE-                     So we went up there                                   for         d

     1       up !he house.               :'n      iust      done wiLh that.'r                                                         1             cal1,        and on the call                         they didn':                say that                 it         was a
     I               A.          qhose birlhday?                                                                                      I             ooA.         ?hey just            said           an :ntoticaied                          persoo,          pcssible
     9               A.          AllIsrer         Quintana's            birthciay.                                                    9             iransport              ao San .ruan Regional                             MedicaL Center.
   10                A.          Febaua:y         2oll                                                                               10                        A.          "lOA'oeans                    "Cead or arrivdlr'?
   11                                                                                                                                11                        A.          Yes.       So il€ ,enl.                       I got out af ths
   L2                a.          A.d did yDu =e€ A11is!er any Bore afler                                                             12             ambulance,                 and 6lready                lhare          was tape                 rtOc nct              cross
             bunping          inig him a! the stor€ at lunch on                                                                      13             crime         scene,          tape       froft        Ehe drlveway.                           Aad there                 were
   1{        feb:u3ry          2nd?                                                                                                  1{             cops and they are,                         like,         "You can't                      go in.           1o!            ca:!'t
                     A.          No.                                                                                                 15

   16                o.          Did you ever here from your btother,                                                                16                                    1 said,           "ls         A]lister            cjkay?               Is AllisLe!
   71        fra vLs, again?                                                                                                         17

   18                A.          No, 1 dido'r,                                                                                       18                                    They said,                "Ha's         in jail."
   19                o.          tihen did yo, liscover lhaI your blolher                                                            19                                    "ch.     o(ay,           rej.i         !ho is           i:?            liho is          ir?"
   20        T   rav.l s, was dead?                                                                                                  20                                    They're,            like,         "fie canrt                  !e1l        you that.
                          .      On Pebrilary            l.4lh.    It     tas      alound      4:00                                  2t             You can'!              gc in-            we cao'L              teLl. you !ra!."
   22        p.m., ard lrm an anbulance drlve!.                                                                                      22                                    1 said,           "t{ho is             :t?        1 rsed               Eo Live               her".
   23                                                                                                                                               This        is grandhother's                         house,            This          is m! Ii!ile
   24                A,;t ,as about 4:00 9.m. My boss -- I jusL                                                                                     brother's              house.            I r;rt          to kccr               $hai's            goin-o 3n."
             got a phoDe cal-Lr and they 6aid, "They found a dead                                                                    25                                    The police                olficer             showed ne piclures                                  oi

         slsl\ lll (n11(1.                                                                                     \L\tN ( ltlral.                                                                                                                                                   ItuN (,rH(a.
                                                                                                                                              s.!\_r,l    lt ( )ffl(x
         llr,lln \Lnr:S,i( l!)
                                             PEAI{                                                Ill llid \\\1st,u lril)
                                                                                                                     \nl tilL',
                                                                                                    '\ll'uhF$r,{itri a tt! t, r
                                                                                                                                              Ili)t]{ trl41Sdr ll0
                                                                                                                                                                                           REAN                                                                        !)r 1l,td s$'. sdk rG'r,
                                                                                                                                                                                                                                                                         -{Lq*rruc.      \ll
                                                                                                                                                                                                                                                                                    r.?Ln x
                                                                                                                                                                                                                                                                                                t;102
                                                                                                                                                                                                                                                                                               rgr I]   I

                                             lSlllssocrmns,"
                                                     Eftsd
                                                                                                          t_.\x drl 3 s9 4
                                                                                                                Ijl!@
                                                                                                  Gh,rl mn+l,rrlttdtu'n
                                                                                                                                                                                           KLfssocrATEs,..                                                                    t.r\ rajl { x}1ul
                                                                                                                                                                                                                                                                                    tffiw
                                                                                                                                                                                                                                                                       dn,d: nn.4hr{0$((oil'
                                                   I I                                                                                                                                              al            .'offiq6
U.S. v. Allister Quintana                                                                                    4517                 U.S. v- AIIister Ouintana                                                                                                                    451 8




     1       Travi3, but at th6 ti.ee I didnrt kdo, it wag hi.m. Ai                                                                       1          shou:der              ienqt-h,        cut hair.                    ThaL's           why I kep: te11ixg
     2       the tihe I didn't knos it ras him because Lhe body                                                                                      my sisler,                I saiC,         "He is F.rbably                           some{here else.
     3       was too bloared-                   And the body was -- the uay he ras.                                                       3         That pelsoE                  has short               hair.            lt's      noE him."                      : said
     4       I kept saying -- 1 s.id, "I reed to lool for Fy -- I                                                                         4          i:     ilasn't         him.          " I i's        not hin.                We goL '-o teep
             need to look foa my brothers," which ls Dsnle.L                                                                              5          look.:ng            for     him-i'        And it             Jus!       LurneC cut tc i:e hin,
     6       Benedic! and Traris Ho{Iand, because their Lifestyle                                                                         6                     0.         Hs. Hoillaad,                   ius!         ro be clear,                    on
     1       is street everyday. They vere good peoFle buf they                                                                        1             Febrda:y             2rd and iebruity                        f!d      of 2013, nor on:y                                Ci.d
     I       had an alcohol problem- And -- Lrut that sas ny flrst                                                                        I          you not see Travls                        cr ,qllister,                     you didr't                  speak with
     9        insE:nct, becausr all of my b.o!hers partied                                                                                9         eiLher              of.her       or Lre photre or aryrhing?
    10        Eogether, and rere s!upid together.                                                                                     10                        A.         ]io,
                        I found Daniel, l{e just never fouod                                                                          11                        C.         trd     cjid yoL qive                    an inier!ies                     rLr the:BI                     in
   t2        lravls.  And that was of, Pebroary 14th, aroudd                                                                          12             this       ratter?
   13        4r00 p.n. And I dldn'l find ouE it was fra.ris untii                                                                     13                        A.          Yes, t did.
   1{        probably a teek later, because -- everybody ras                                                                          14                            .      Ard did           ycu telL               Lhem everyrhing                          ,-ou in,-w?
    l5       already saying it was hlh. But se dldn,t flnd our                                                                        15                        A.         Yes, I did.
             cfficially lhet it *aS fravis untll DNA lesulEs came                                                                     16                        C,         ;id     did       you underscanC                        j.t lds           Lhe ihpolLanr
   11        back. And they d1dn,r even identify hin through DNA,                                                                     L1            to be r!uthtul?
   18        They identified  hi6 th.ough his fingerp.inCs-                                                                           18                        A.         Yes.
   l9               O. l{s. Horlaod, t hate to a3k you to thlnk                                                                       l9                        a.         And sere            you rery                 llulhful              yith       !hem?
   20        about this, bur ras Ehere soneEhing dlfferent about                                                                     20                         A.         Yes.
   2t        his hair that you observed itr the piclu.es, veisus                                                                     2L                         Q.         Oid you give                   Benny :oilins                       a :ide          !o ral*
   22        hi5 halr the las: tlne you sav hlR?                                                                                                    to then,              as lre11. on Eebruary                            14rh of 201S?
   23               A. Yeah, his hair sas cul. He had lealty                                                                         23                         A.         Yes, I did.
             long, beauriful hair, ttis bair was lonq, prob6bly to                                                                   ?-4                        O-         $hy drd you give                        Benny Collj'ns                       a ride              !o
   25        hj,s liighs, and :he person that I seen, it ses abou.
               t1: ()tll(l:
         5,L\1:\                                                                                            ulNrltltl                                   ta()4I(1
         l196rthr'.$r lt'l
                                            R&U{                                                                                              s_\flt\



                                                                                                                                                                                          ffi.*rrr,-
                                                                                                   !)l lldnlS\'.rurk rirr                     I   l0ll{ tlda50( ll,l
                                                                                                    -\l[tFtrr, \V 3:Iir]                                                                                                                                               "*''ill'.,,',.,,:','.,,,-lii
                                                                                                              dt, a (r!t9l
                                               I$LtssocrArFs,"                                           [\x rnt) 3r9rr!
                                                                                                             lffi*qa
U.S. v. Allister Quintana                                                                         .dr, itrABigF,tu{,                                                                                R         et&urr                                                             lJlreqq
                                                                                                                                  U.S. v. Allister Quintana                                                                                                        .   ,-il tril452Ur".r .,:,
                              Case 1:18-cr-03989-WJ Document 102-1 Filed 08/31/21 Page 15 of 18



      i                    A.      WeLl, thai's              ihe thi.g,                 alrer          i-he call            I                              1       das up !here/                       and 1 just                   heard th;t         riey     thints      I'rr
               ,as    s!ill        !rying         !o figure               th.t        out-       Afre!          cle       cal:,                            2       !arl       oi         i!.         They thini                  I'm part        of wiatrs        going          en

     :         I Eent back !o uork,                       beaause I was iranEic.                                 And I                                     3       up there,                   6nd f need sosebody !o pick                               fre up-         1 need
     d         eas soinq           t.    drop ny -- drap a unit                               aif,      so i could                                         4       a !ide.                 I need ta get up Ehere.                                Can yor aome Jei
      :        leave Ho.k aDd Eo laok                        for          Tr3vis        cr Daniel               ard make                                   5       me? Cohe arrd get se, please."
               su!e th€)'re!e               okay,                                                                                                          6                                   He's,      like,            literaily           crying.          I said,
                                   Rlghi        !her, I gol back fron                           (ork      --.ight                                          1       "oiiay,         my husbanc is ?cirq                                to pick         me up fron         work
     8         wnen I qot back to lhe station,                                        aenny Collins               was oo                                   I       here in a littIe                           bit.           lrll      laLe you up ihe!e."
               hold        for    me.     And I was, like                        --    1 drdn't           kncs dt lhe                                      9                                   And He sent                 to go pick            him up --        I,lo.'t
    10         tin€    ihc        was on the phone for                           me.      All        ni/ co-sorkers                                      10        knou wha! tine                       lh:s         is,      probabLy           around 5:00,            5:30.
    1i         sa:d        is,    "Ycu go! a phone cal.l.                              They've          iree5 o, hoid                                    i1        So ,e picked                      up Beiny Col.lins                      at hls      house.         And iron
    t2         t-his uhcle          tlme,r'                                                                                                              i2        there          he gat in,                  and he kept sayine,                       "l     never thought
    13                             I was. Iike,              "Okay."                  1 figuEed          naybe it                                        1:        m-9    bes:           f!1end         corld             do this-            i never tbough:               my

    14         sas my hrsban.i,                 cr mayhe ny sisrer.                             So I ansrered                                            i4        best       friend             could         do this.                th:s      :s just        so iuckinq
    15         the phore,           and he said,               "iley,            can you take me up tc                                                   1,i       crauy."                And he was, like,                           "I    was.o       part     oa ihis.n
    16         Lhe clrps?           Car ycu take ne up Lhere?                                    Ca6 you,                                                :L€                                   And I said,                 iweIl/          who !s 1:?(           I saio,
    l1        pleage,            take ne up ahere?                                                                                                                 "tsho is it?                      ilho's      !p tlere?'                   Lik3,     "Xhat happenel?,'
    18                             And I said             "lgho's          Ehi-s?'l                                                                      t8                                    And he said,                 "I      dcnrt      knod.         But 1! people
    19                             AnC he goes,              "la's           3enny."                                                                     19        are saying                   Ey trJck             is up there,                I don,!       waE! !o be
   2o                              And I !as,             l:ike,       "Berny,            Aenny -'              Benny                                 2A           parr       oi rhis-"                  He's,             ljke,       ',I Co qave AIlis!er:ides
    2'l                                                                                                                                               2\           and sruJf,                   but     I'd      ie?er           be;        parE of s.neEhirq                like
   22                              "3enny Coll ins?"                                                                                                 22            !his,"
   23                              I said,         "Oh."           And I said,                  "Yeah,          I'm about                            2i                                        we got up th€!e-                        Then Benny aollrns                   go!
   24          tc leave          uork.      but vhy?"                                                                                                 24           olt      of my vehicle                      to tElt               Lc FBI,      ra *h:re!,er       vas Jc
   25                              A.d he is l.lke,                  "I      just       heard that              dy !ruck                             2-c           tirere         aa !he tine.                       l!     was Aa!on Jglip-!,                 wn::h        is cL:r

                                                                                                                                 (r{l( !                       s.\rf.\ Il,(n:tlla
                                                                                                                                                                                                           REAN
          \-\\1-.\
                 t! r r;tl1:                                                                                                    \1.\tl
          Il!,t,nUilr.s'it llrl                                                                                  !,l l16n l\t,Sdr lllx)                        l,qtilvxrr.sd             ilo
                                                                                                                                                                                                                       =l:1,,'ilil.\,i'ilii

US v AllisterOuintana
                                                ffi.^o*,-
                                                     a I            mEsE
                                                                                                                   \[n4r{r. \ll $7!,

                                                                                                                 L.m.n:
                                                                                                                           tjrri rxprlrl
                                                                                                                           f \x ril,n I rr!1r1,
                                                                                                                               r.rew
                                                                                                                           i,r432t,F'a.rn
                                                                                                                                                  U.S. v. Allister Ouintana                                $soct,tres" ,. :,,,*g i


     1         .rinr,r.;          ir!es!rga!cr             a: the t!ibe,                        So he ta:ked                    io                    i
              F.er.n fo!,           IrC aay, about five                           minuLes.             We yaitrd                                     2


     :         for    him-         AnC then we lcok                    hin back hone and he qoes,                                                    3                                                           JENESSA              i'IG]I,,
     4         "1'r    s.rry,           sc sorr),."           5e 5a:d,                 ":'n      so!.y."                                             4                         er having been firsr duLy sEcrn under oa!h,
                                                                                                                                                                            af_-

     5                             I sa1d,         "Ckay,'r         you knos,                 because I st ii                   1                    5                      !as queslioned and -.estitied as fcllous:
     6         ir;d hope tha!              lha!     uasn'!          Travis.               You know, thar                        {as                  6                                                               EXAI.:INATION

     1         the Iurther              thing      frcm my nind.                       : dldn't          t.h!nk        ir                            1           BY I,IR. SPINCIE:
     a        HaE qoinq            to bE him.              I !as           stil.l       leokj-nq         fo.      him.                               I                    O.              Gccd noriing,                     aaram?
     I         Eut now --           rhat        lras Lhe ?n1y tine                      !'ve         given      Benny               a                9                    A,              Gcod m6rninq.
   1C          ride    or eve!           Lrlked      io Benny in ny uhoie                               life.         ls                            10                    O,              Did you qet a subpoena rc bc hetc loday?
    1l
              'Ler
                       l:e called           ne random-Ly begqing                          ne tc !ake him up                                         1l
   12         ta Eo t;lk            to thc police.                                                                                                  l2                e-   Di ycu unoerstand you are not ihe iarger cf
    l3                                                                                                                                              1l           this jnvestlga:icr?
   I4                                                                                                                                               l4                    A   .           Y,-.-. ,

   15                     II            i{here wele lhe pol:ce whe.                                                                                 15                A- D3 you understand theae are crrrently                                                              no
   16         ycu took -- vLere did !,or lake Benny to th" polj.cE?                                                                                 i6           clains !hat you.l:d anyihing r!ong?
    t7               A- To cumbe! 66 NavaJo Srreer, rhe hoirse                                                                                      !1
    !R        Ail i-rrer resi.il€.i in.                                                                                                             18                    A.              Dc you unders.and rhal you are currentlir
    L9                   II                                   And whai cay was ir rhat                                     ,/.cx                    19           under        oat-h?
   2A         sar AllisLer.           Benny and Hcward at lhe grocer}', store?                                                                     :0
   27                  A.         Or rhe i..i ol February. a!ound tunch:ime.                                                                       2'l                    q.              And do you undelstand yoo mugr lell                                          the
   22
                                                                                                                                                   22           truti?
   2-l
                                                                                                                                                   23                     A-              Yeah.
                                                                                                                                                   24                O. Dc you uicjerslrnd !ha! ii you do noa cell
   25
                                                                                                                                                   :5           rhe Eru:h tc the Grand -rury, yoi Gay b? ch.rgeC anC
                                                                                                                       \!.\lt ()t}la.f
                                                PEAI{                                                           !n lhn\\r'.rir.ld})



                                                                                                                                                                                                        ffi*,,-
                                                                                                                 -lhxBrri. III dttr,                       Il!,!.nr lh.     Sr     lnl
                                                                                                                        ,{n ilt*!4
                                                K)f,ssocrarEs,",                                                    Lt\ tjojr *[!n,!
                                                                                                                        r@q
                                                                                                                                                                                                                                                                     *,';lffif
                                                      H            e|wdn
U.S. v. Allaster Quintana                                                                                       chd.fk?tzy*,h
                                                                                                                                                  U.S. v. Allister Quintana
                                Case 1:18-cr-03989-WJ Document 102-1 Filed 08/31/21 Page 16 of 18


    1        ccivicted                    o; perlury,                olrstr!ction           cf    jrstice       and/or                                    I                 A.          Yeah.
    2        ialse          s:6te6ents,                       each cf rhicL            is punisbabfe                by up                                                   O,          Did you guys !rnqucnrly                            comnunicate     by
             to five             yea:s            in prison?                                                                                              3        lntrag!am            Messeneer:
    4                  A.                 les,                                                                                                            4                 A.          Yes.
    5                  0.                 Do you understand                    yeu 6ay refuse                tf, aoswer                                   _i                O,          Ard is        you,     nane on Insragran                    Uessenger
    6        ;nyLhlng                    LhEt ftay incrimj"nate                      you?                                                                 5        Ms. Urderscole,                not,        pertod,         S-A-W-R-P-Y?
    1                  A-                 Yeah.                                                                                                                             A.          Yes.
    I                  a.                 eould         you please            i.nlroCu.e          youlse1f          to lhe                                8                 O.          So "Ms. Nol Sawrry"?
    9        Giand.:ury?                                                                                                                                  I                 A.          Yes,
  10                   A.                 He1lo.             gy nsme is ienessa                   Vigi1.                                             1C                     C.          And his        name cn Inslagram                                 CroFi!y"?
                                                                                                                                                                                                                                             "Danzig
  11                   O.                 t{s. Vigi1,               you are a i itrle              sofa      spoken_                                 11                    A.           Yes.
  \.2       wilI       you move lhe ricrophone                                      towards       you.                                               72                     0.          And di.d you --               is     liaa     you. usua.I course                   of
  13                   A,                 My oame is Jenessa Yigj..l.                                                                                13            conmunicatinE               rith      hin-l
  14                   O,                 Hou dc you Alliste!                        Ouintara?                                                                              A.          Uitter        :hat     or SnipcS.aL.
  15                   A.                 1 used io date hlm-                                                                                        15                     O.          And you've            never        heard of anyone else                 utinq
  16                   O,                 liow long did                  you date      him?                                                          16            his    account          name on Instagram?
  17                   A.                 Atout         four       norths.                                                                           il                    A-           No.

  18                   q-                 Can ycu give                   an apprcxinate            range?                                            18                    a.           Aid he wouldnrt                _ler anyone use h:s
  19                   A.                 Si!:ce        --                                                                                           :.9           InstagraR            account?
  20                   0.                 I see you have sohe nctes.                               Are yor relyino                                   2!                    A.           No, he wouldn'r.
  2r        on some no!es?                                                                                                                          21                     O.           lnas Al.Iister             evet      vic.leni        rith   ycu rhan you
                       A.                 Yeah, just               to help me cu..                 Sinae                                             22            $ere daling?
  ?3        Sep!ember 29ih,                             I rh1nk,           and to December 26.                                                      23                     A.           No.

  24                   C.                 And did            ,ou iEterac!             wi th him on social                                                                  0.           He ,as        nerer        v:clen!          Hi:h     you?
            nedia          Curinq                tha!        time?                                                                                  2a                     A.           No.

        \\st.rtl ()lll(1:                                                                                                    Ir \II ()fnr't:                   s.\Yt\ l{ ()[t(t                                                                                    !!u\_ ()tlt(1.
        I li lr{ ll!,1, Soi.     I   lo
                                                         PEAI{                                                     lrl llinl\$ S.( lr;311
                                                                                                                     .![uMntR. r_1l8tl{I!
                                                                                                                              60:r I lM, r
                                                                                                                                                               ll'rldllin!.Sunr llil
                                                                                                                                                                                                      REAN                                                 !r-Ihrd \\'.sEt. ria)
                                                                                                                                                                                                                                                            r[,,rrnF-,x! $;!,2
                                                                                                                                                                                                                                                                    tjqr st!rtrl
                                                         KDASSOCIATES,-                                                  l:L\ ailrtr $ tro llil
                                                                                                                              l&$qe                                                                   BulssocrArEs,"                                            f\\ r.rrir 8xfrr,2
                                                                                                                                                                                                                                                                           l.rcM
                                                                   a I      @qftsE                              r{nJ.    i(1ll{'dnn,-n,
                                                                                                                                                                                                             a I       DdlEkE                             L.iL* rr.{c2$ad          .   ,,n
U.S. v. Allister Quintana                                                                                                     4525                 u.S. v. Allister Quintana




    1                      ?.             He nerer             chokeC yoJ cr enythj.trr?                                                                  I             O. Atrd on February 2nd te !as commuricaiiog
    2                      A.             l{e11,        alrete ,as an :.cident                     betveen          us, but                               2             yo!, !.ying tc get you to take hln back, right?
                                                                                                                                                                   ":rh
    3        other          taan tha!,                       no,                                                                                          3             A. Yeah .
    4                      A-             What happetred in that                       incident?                                                          4                 0.          He wanted Lo               dale yca again?
                           A.             Lj ke,        f.on        rhe beginning,               1ike,      $ha!                                          -q


    6        happen ed               ?                                                                                                                    6                 0.          And then f,n iebruary 3!d of 2013, you qu:,s
                           O-             Yes.                                                                                                                     began !er! messaging preriy eariy in the Bo(nlng?
    8                      A.             W€}l,         I sen." over:o                speni       Christnag          rilh                                 e

    9        him,          and 1 think                   NeF Years.            :oo.         Ard I didn't              have a                              9                 0.          Ir facr, Allisiet                    instant f,essaged yor                    on
   10        oocd feeling                        of b€-ing there,                   :o I k€p! rrying                to teIl                          :.0           Ins:agram ai 2:18 a.n. reqaiding meei:rrg f,p (i !h hin
   11        him if             i coulii,               1ike,        ieave.          tsu! he uas haking                 us                           i1            ihe next day, right?
   12        dinner,             and I jost                    cidn't        feel     right.        And he jrs!                                      -a2
                                                                                                                                                                            A.          IBah.
   1l        didn'!             wan::o              Let me go. because re {ere                              supposed !o                              13                     0,          And for the ne:<L geveral hours, or
   I4        spend rhat                    r-ime toqether-                    And hy :3njIy              ras cuE of                                  i4            Februaiy 3rd, 1r rhe middte of nightr early $orhing,
   15        laHn,          !co,           !o lhaE's                whv t wanEed tc stay.                    !oo.                                    15            vou keoi Eurning hrn down, right?
   t5                                     Sodething                happened,         and he Jusi            ais;udqed                                16                     A-          Yeah.
   17        everyahjng,                    and. yeah.                   he choked me.                                                               11                      And then a! abour 5:11 a.n. on February 3rd
                                                                                                                                                                            O.
   18                  0-                 Did you iose                   ccnsciousness?                                                              18            cf 2018, he !o1o ycu he baC beeo in pagosa Splings
                       A,                 Probabl_v.                                                                                                 :9            Ehai dayr rigi:t?
  2A                   I,                 Did you hanq G\rt with                       hin       tn person         o,                                l0
  2l         aeb!uary                    2nd cr 3!.1 of 2018?                                                                                        2L                0. En<i about 5:2? n-n., you asked ii.m                                           Hhy
  22                   A.                 Nc.                                                                                                        22            Cheryi ras ia Pagasal
                       0.                 But you had scme Instaqran                             aoaversati.:ns                                                             A.          Yes,
  24        sith       hir           cn i'ebruary                  2nd ao<i aebruary               3!d of 2018?                                      21                     A.          That is refe!linq                    ro CheryL          Cachucha?
  25                   A,                 Yeab.                                                                                                      25                     A.          Yes,

        lll,ELr\tn'r,Sd.        tt)                      pEAN                                                   o., ,,.,,,,I,\',".,il',lll,
                                                                                                                                                               sL\tt!1 rnn(I
                                                                                                                                                               ll!itdi1,(\.Jde    110
                                                                                                                                                                                                      REAI\I                                              lrl-lllnl
                                                                                                                                                                                                                                                                       \l \l\ ( !t11( 1:
                                                                                                                                                                                                                                                                       $\'.Stu llirr

                                                         EfiSocmras"                                                ',,,jri)i:]ij                                                                                                                            UBprqm, \\l 17l0!
                                                                                                                                                                                                                                                                   ti)1 xl3 !lr I

                                                          la ffi"H'  . *,,                                                                                                                            lslassocnrns,"                                           J\\ riu:,4ti!r11!
                                                                                                                                                                                                                                                                           l{l}rlM@
U.S. v. Allister Ouintana                                                                                                   {,#.1:::f             U.S. v. Allister Quintana                              la B'.H,jH                                       crfil; nn,r'LLq{rd
                                                                                                                                                                                                                                                                   4528
                                                                                                                                                                                                                                                                                  t,,r
                                      Case 1:18-cr-03989-WJ Document 102-1 Filed 08/31/21 Page 17 of 18


        I                     O.             Sh.: was sti ll                stuck      in Pagosa?                                                     1


                              ,\.            Yes, hec.rrse                she messaged me ai                   :he sane                                                   a.             Shor:hard:
        3                             Shc wa$ as!.ing                me ao go and --                    see 1f I could                                3
                ':iie.
        a       pijk          har r:p, hFr ard;:leen.                                                                                                 1                   a.             And abou!           6:53 a-fr.       you inquirec,          nare yor

                              O.             fu!chi                                                                                                   5

        e                     A.             Yeah,
     1                        O.             And about         6:24 a-n.,                   AlIister      responded                                   ?                   o-
     8          si!L.             "wher?            she 9or a ride                   hoo€.           Xe an.j Andle$            had                    I
     9          te na)k and got picked                                 up"?                                                                           9                   9.             And 6bou:6:54                Ailis!er        responred      w:Lh,
                              A,             Yeah.                                                                                                  10          kis|.              I'm     klckj:rq        s3ms ass'r?
   "c
   11                         O.             And abcut         6:35 d.h.               you responCed --                 lrn                         11                    A    -         Yee.

   12           sorry             he,        re-sponded,            she said           rhat       -- no, you                                        12                    O,             Then about            5ta5 a.r..,         ygu lnguired,          "Why,"
   1l           resgondeo.                    "she eald             the lights               don't      vork   and                                  13          r.i9ht?
   14           !h€y're                siuc(:              What happenedi"                   rrgrt?                                                 14                    A.             Yeah.
                              A.             Yeah,                                                                                                  15                    0.             And abou:           6:58 a,h-       AllisEer        repljei,
   .ta                        O.             Then aboul             6r fi     Allister            responded ui th,                                  16          "eecause                thought         I had fam:Ly,             buL .ov    i'n   by
   11           "Everythirg                    happened"?                                                                                           L1          m)"self            --    but ncw i l:.ow 1'm by nyself,                       and ics!           you

   13                         lr.            Yeah     -                                                                                             18          and mad al lhe worl<i,                             ano Lryirrg       io change.         Just
   t9                         A.             And abcu!         6:{3          a.F.      you inqriled,             .whaa do                           19          been throurh                     a 1ot,"      rrght?
   20           y.o mean by ihat"?                                                                                                                  20                    A.             Yeah.
   2:                         A-             YuP.                                                                                                   21                    O.             About 7:15 a.m, ycu !o1C him "H.re                             fun and

   ?2                         O.             And abou!         5:52 a.n.               Allister          responded,                                 22          be saIe.                 i can'!         taLk a!        ihe monent.cE,"            !j.qht?

   2l           "L:ke             PPi" drinkir'l              and arguing                   aid durib 5!1it, " rj.Eh:?                              23                    A.             Yes.
   24                         A.             Ye3h.                                                                                                  24                    O.             A.d abcut           ?:25 a.m. AI:is!er              inq!i!ed,           "Bu:
   25                         O.             And "FPL" he mear,! "PeoPle":                                                                          25          !hy?"              Ard "Sane here.                   Abcut       to kill    so*eone, "

                                                                                                                               ll \ls oill( t-            (   r\1-\ la ( ,81(1:                                                                                      11\lN{,t}l('1.
                                                                                                                     lrl llunl X$.sd lrin,                                                                                                                lll 'lln'l S\1,s'it lrir{
            ll')brlta1.\ur(            ll0
                                                            RF-AN                                                      .!liqN!s. NII itl{E
                                                                                                                                 dln 8tI, p r
                                                                                                                                                          llr!tdil4r.Sutc llu
                                                                                                                                                          uili r..\U 8;a{l
                                                                                                                                                          (Jl' S1-1919
                                                                                                                                                                                                        REAN                                                \ltnq$'tE, Srl x;10!
                                                                                                                                                                                                                                                                     lalt 3lilvM
                                                                                                                           lll (nrrx+!rr2                                                               l{il/tssocrArES,"                                       t.t\ 6r, B!:rrt!,
            t\\ tixi 8E1l!tr
                                                            lSltrssocrams,"                                                      lmw                      liL\ ![, 3 l( @                                                                                             rffigm
                                                                                                                                                                                                             la ffiE'
                                                                                                                                                                 1



                                                                    ntEsE                                         ("nrd: nn; i Lteuetr.l., .rn                                                                                                           .__d.   tri,.ili.lrrr,l 1i.r
U.S. v. Allister Quintana
                                                                I     I                                                        4529              lJ.S. v. Allister Ouintana                                                                                         4530




                r igh:        ?                                                                                                                       1              0- And you didn't s:reak vith him tla res: oI
                                                                                                                                                      2         that Cay, ri!-rht?
     j                        O.             And ahsc sas around                       l:25      a.m. on                                              3                   A-             YFai,      !    didnrt-

     4          iebruary                l!d      oi 2018?                                                                                             4              0. Ms. Vigrl, have you spoken Ni.h Allisier
     5                        A.             Yeah,                                                                                                    5         since u;y 29tr oi 2C1B?
                              O.             F.nd 3bour        I : el        a .   h. , 3ane day,          you ask.l,                                 6                  A,              No,

                "fihy?,,              .qnc,'I             hate mysei!              riqhc       nox.,'                                                 1                   O.             You hay€n'L spoken witii hin ot toe phone or
     S                        A.             Yeah.                                                                                                    8         by    Tnsaagram                  or Snap.h;t or anytbing?
     I                        A.             I-nd abcuE 7::16 a.m. AllisLer                              responCei,                                   9                   A,             No,
   10           "3a1,e :o cc some bat nan shil."                                                                                                    10                    O.             And you d:dn't               se€ hift on F€b:u;!y 2nd or
   i:                         A.             Yeah.          Yes.                                                                                    11          aebruary 3!d oI 2018. right?
   i:-                        A.             Is he ; tar             ol the comic baok characrer                                                    L2                    11. 7eaE, I dldn,t see hin,
   13           Bathan            ?                                                                                                                 13                    O. And you Be.e jntervier3C by tbe FBt 1r this
                              A.             Yes.                                                                                                               nattea?
   :5                         O.             But tbat         js spelled               li      one word,                                            15                   A.              Yeah,
   16           B_A-T-!{-A-N,                    and !his            one,          "bat"      ard ,'man" re!e            trc                        16                    o.             And you Prsvided a staleneni, aid
                alifferenE                   uords:                                                                                                             understcod how ihporlant ic !as to reii
                                                                                                                                                    1?                                                                                        rhe rruch?
   :a                         A.             Cn au!o cor!€ct.                                                                                       I8                   A-              Yeah-
   :9                         O.             And abcut         l:31         e.m- yo0 esked ,'To !ho, "                                              19                   0.              And you c_n !eIl                rh€ r::th,         :r9h!?
   :C           r igh.        ?
                                                                                                                                                    20                   A.              Yeah.
   2:.                        A,             Yeah,                                                                                                  21
   2a                         O.             And ab.u!         ?rfl         a.m.,           tebruary      !rd.2018,                                 22
   ?-1          Allister.espooded,                             "D64't              16lry      abouc it.         shia      aLl                       23
   :4           aver          the house-                    Nigga scarred,                  " right?                                                2,t
   2'                         A.             Yeah.                                                                                                  25

                                                                                                                               tt \lN ()liI f
                                                                                                                                                          \.!\'l.t !i_ ( rj!1(tt
            l19LrIh-          Sutr ll{r
                                                           PEAI{                                                  !01   tnnl   N\\'.Sd!. lrixr
                                                                                                                      ux{$nlr, \H ts?tD
                                                                                                                              rlri tla!Dl
                                                                                                                                                          ll'rltdlitr!\,5'k Ill
                                                                                                                                                                                                        I)E',',.AN
                                                                                                                                                                                                                                                                   Mtt\.)tI(t
                                                                                                                                                                                                                                                         {rl ll,nd S\1'. Strilr ltiX,
                                                                                                                                                                                                                                                           1,lxx!kng,\V       Itlr)!
                                                            KLtssocr.arEs*                                              l-.t\ rtrt sBrr'!
                                                                                                                              r{@w                                                                      Ku\ssocrArEs,"
                                                                                                                                                                                                                                                                    Lltr a Rr0 !
                                                                                                                                                                                                                                                               Lt\ ix,i,3lrrtxl
                                                               r I            ffifttuE                            Hsxl ,n,,rlt{r{"n, ,,n                                                                                                                             lM&
U.S. v. Allrster Quintana
                                                                                                                         4531                                                                               a I        r4fttuE                          .rn.i[ ino,itrBql{d.,r&,
                                                                                                                                                 U.S. v. Allister Quintana
                                                                                                                                                                                                                                                                 4532
                                       Case 1:18-cr-03989-WJ Document 102-1 Filed 08/31/21 Page 18 of 18



        1                                                                                                           t
                                                                                                                    2

                                                                                                                    1


        J                                                                                                           I
        ,i                                                                                                          i
        6                                                                                                           6

                                                                                                                    )

        !                                                                                                           ,
        )                                                                                                           9


   l-r                                                                                                         1J

   li                                                                                                          11

   '.2                                                                                                         i2
   :3                                                                                                          l3
    'a1                                                                                                        l4
   --5                                                                                                         t:
   16                                                                                                          i5
                                                                                                               71

   :a                                                                                                          1B

   :9                                                                                                          1)
   20                                                                                                          2)
                                                                                                               21.

   22                                                                                                          22

   2a                                                                                                          23

   a1                                                                                                          24

   :!                                                                                                          25

                                                                                                                            5.\\11\ $l   (   )lllG:                                                       t1.!i (
                                                                                                                                                                                                                   'fxt:
             ll,r fii' tim,5.i.            llJr
                                                  DEAN                    $l llflN\'.Jdr la'!l
                                                                           \lli4xart. Ilt x7 lo?
                                                                                     iFi)    a tir9 t, !
                                                                                                                            I 19 L$ YBr, ldb Il0
                                                                                                                            U,u r..\u 879t1
                                                                                                                            (t)i ld).l1 t
                                                                                                                                                         REAN                                   *ll llunl IN,Sn'!.ld{
                                                                                                                                                                                                  .!hlc!rB, i_M ril0,
                                                                                                                                                                                                           lilr 8lrrtrl
                                      pl                                                                                                                                                              l:\s t.ili 3 tl4 p2
             li.\N t:toi,   s   lrn               KIASSOCTATES"                  I.r\ &r,
                                                                                     rws,n!sn
                                                                                             * ILO i1?                      r r\ lio, 3 il!!   r!?       K[f,ssocrATES,"                                   I'Wff
                                                     I   I   ai'*!t,€    . .rl   ilir4iBi&                                                                      a I     mEEr                    ."ul ilJ"4li6q{.rt,,a
U.S. v. Allister Ouintana                                                          4533                     u.S- v- Allister Ouintana                                                                    4534




        I                                                                                                       I                  S1ATE OT NE}I MEXICO

        2                                                                                                       2                 COINTY OF BERIIA],ILLO

        3                                                                                                                                              REPO3TER I     S   CER?I TiCA?E

        4                                                                                                       4                      I, Arletre Mcc.iain, Ner ltexico CCR *85, to
        5                                                                                                           5             HEREAY CSRTIFY that the ploceedings in the

        it                                                                                                      5                 above-elaitled cause sere repoared by                  he
        't                                                                                                      1                  stenographicaiLy on June 11, 2018, and tiat                Elie
        8                                                                                                       I                  foregoing !3 a true and acculate transcaiptlofi of                   my
        9                                                                                                       I                  shorthaod notes.
    10                                                                                                        -:L
                                                                                                                                       I EURTIIER CERTIFY thar I an neLLhe! employed by
   ii                                                                                                         :l                  nor relaEed Lo any of the partles or attorneys ln
   72                                                                                                         --2
                                                                                                                                  this case. and lhat j have no inteaest in the floal
   l3                                                                                                         t:3                 disposltlon of thls case in any court.
   11                                                                                                         :.d
    1-5
                                                                                                              t:
   i6
   1l
   18
                                                                                                              'LE


                                                                                                              !1
                                                                                                              13
                                                                                                                                                            -A
                                                                                                                                                      ArLelte     McClain
                                                                                                                                                      Cerli fied Cour! Repor!er I85
                                                                                                                                                      l,icensa Expires t2 i 37 /1.8
   i9                                                                                                         -.9

   20
                                                                                                              2C
   2l                                                                                                         21
   22
                                                                                                              22
   2l                                                                                                         21
   :4                                                                                                                               610N)

   2a

             \\\f\n         0furt                                                 \l!r {X.U(I
             ll,lsLlrrn1.se,,(l
                                                  REAN                  $l ll!,   f,*\t. tu6 lrit,
                                                                          .!lirtEq,r. r\r8tlo!
                                                                                   lirji it:tot!l
                                                                                                                        s.L\1:r
                                                                                                                        I   l',
                                                                                                                                     tIr ntt(l_
                                                                                                                                  lnr VrO. sdr I l0
                                                                                                                                                        PEAN
                                                                                                                                                                                                         Itll\ ()ltrL
                                                                                                                                                                                               !!l llml \$.tr,[.lrih
                                                                                                                                                                                                .![qt$F.\lt 17l0!
                                                  l&lAssocnrrs,*
                                                        lmfte
                                                                              f.!\ t.{rr 3trrrB
                                                                                   l.rcry
                                                                                                                        rnil !n!rill!
                                                                                                                                                        Klassocrms,"                                      liln 3 rL! rI
                                                                                                                                                                                                     t:\\ !.1 t N la! 0l
U.S. v. Allister Ouintana                           Il                  t,rHI !n!ah{u,rrut-i                                                                 E        erb*tut                             lm&
                                                                                  4535                     U-S. v. Allister Ouintana                        a I       .nEau                    s!,J: u!,4!tunrr1,!,n
                                                                                                                                                                                                       4536
